 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 1 of 50 Page ID #:1325




                             any Successors u► Intuest of Bawer. Any ft~earance by Lender in axencising any right or mm~y
                             u~cluding, witfi~tt limit     ►, itrader's accepiatace of PaY~+~ents fmm third pers~s. entities or Successors in
           '                 interest of Bcm~vv~ ~ in ~nc►unts less dean the amount d~ dam; stiali as be a waiver of or preclude the
                             exerase of any tight or remedy.
                                    13.h+~ aed Sevrral Liabi~y; Co-sites; Suc~sors aed Assigns Sound. Bonow~ covenanu and
                             agrees fits BcH~'o~+~'S o          m+s ar~d li~ility sal be ,~inl and several. Hox~evca, may Btxtower who
                            co-~ gas his 5aa~ity ~san~men~ has does rx~t a~cvEe du Note {a "~-signer"): (a) is co-signing thu
                             Secumty instaumea~ oa~fy to mc~afgage, grant ~d convey die a~-signer's intere~ m d:e Property under the
                             terms of lfiis Shy ir~strumenfi (b) is tat Pei~~Y                      ~+ ICY die sums secured by this 5ecuriry
                            Ins~tr'umea~t: ~d (c) agrees matlender ar►d ac+y ot3~er Borrower can agree w extend. m~difY, forbear or make
                             arry accommodazions will+ ~gard to the terms of this Secuzity Iasuumea~t cx dae Noce wi~f+out die. co-signer's
                            conscnt
                                    Subjea xo the ~arovisions of Secdcm !8, any Successor ui Ir+tcrest of B~rowea who assumes Boaow~'s
                            ~ligations ands this Security Is~gtr            at a~ wri~og, ~d is appQuved by Under, shall obtain all of
                            Borrower's r~ghu and beaeft~s                 Pius Sec~ity Instrument Bo~rawer shall not be relea9ed from
                             &►rrowcr's abligarions and l~iliiy u~ teas Ser~uity Insuurnent Mess Lender a~~es to such celrase in
                             wr Cing. Tlse covenants and agr          is of ~s S~ity Inert s~ali bu:d (except as provided in Secaa~
                             20) and b~►efu tt~e ~tcc.~sscus ar~d as~gns o[ i.~er.
                                   ld. I.oaa Charges. i:e~clei may doarge Socrc~wer fecc fcu sesvias petfonned in connection with
                            Borrower's default, for tfie purpose of p~aec~g Lender's u~tcsest in d+e Property and rights under this
                             Security Ins~rnent, including, lws ncx limiter co, atto~meYS' fps, Pm~tY i~~Ca~ aid valuation fees. In
                            rid w any comer fees, tie absence of eacprtss ~t~cuity in this Security Inswm~t to charge a specific fee
                             w Brnrowa sfiaIl not be ccxrstrued as a pre~ibitia~ can the charging of such fee. Lender may not charge fees
                            ritat are e~ress~y pmti~bsted by Chic Se~uity instrument or by Applicable Law.
                                   if the ~o~ is subje~ in a itaw wharfs sets rtsa~cimum ion charges, and that Jaw is Emally inletpr~ted ~
                            that dae iateaest or ~fier 10~ charges collected ~ to be oollectsd in cor~r~tcaon with the Loan exoaed the
                            pea~si~ was, men: (a) ~y such k~aa drarge shall be radvced by the amouoc necessary w reduce the charge
                             w the ~mitaod 1ufli~ ~d (b) any sums atready tx~l~ected from Bcurawer which eacoeaded permiroed limits
                             w~ 11 be refur~dad to Bcstvw+ea. i.ender may dfoo9e so +naic~ this refund by reducing the principal owed undue
                            she Note ctt try         g a direct paymd~t u~ ~ommower. 3f a refund ~uces ~cipal. the reduction will be
                            treated as a ~tial P~a~ent without a~aY                 aYrs~t c~r8e (why or cwt a prepaym~t charge is
                            ~rowided for urea the Nrne). Borrower's acc~ce of any svd+ refund made by direct payment m Borrower
                            will cons~iwte a waives of any rigl~ of aru~a~ Bc~rro~r migtx have arising aut of suds overcharge.
                                   ig,IVY,,~ notices gives by Born~wer ~ I.e~dei in catn~or+ with this SeMuity Instrument must
                            be in wvr►ting. Any notice io Boatower fn ram watfi this Security [nsuument shall be deemed to have
                            been givetd io Borrower when rt~i~x1 ~y first amass mail or when acwally deliver W Bormwer's notice
                            adr~ress if seat by cut~ea means. Notice to ~y t3ne ~am>wa shall ~~w~                      to all Borrowers unless
                             Applicable law expressly rsqueres od~awise. The raorice address shall be the Property Address unless
                            Bo~rowcr has designated a su           tie       e address by m~oice m Lender. Borrower shall promptly notify
                            3.ender of Hmrow~er's change at address. If i.a~der specifies a prticedure for r~ornng Bacrowu's change of
                            address, s~ Bower shall only refit a cleange of address d~rough d~ specifred procedure. 'Ihcxe may be
                            only or+e designated mice address waxier dais Security Instru+~t ac any one rime. My notice to Lender shall
                                 given by delivering a or try mailing it by first c}ass email ~o Le~►drr's address stated herein antacs I.ender
                            has designated ar~ottier address by notice to Borrower. Any notice in connection with this Sec~uity Instrument
                            stall not be           1n have been gives m Lender until acmafly r~eived by Lender. If any ~adce required by
                            this Security Instrument is ate requ~ed under Applicable Law, the Applicable [.aw requirert~t will satisfy
                            the corresptx~ding regauement under this Security Insuume~t
                                   lb. Governeg Isw; Severab~y; Risks of Coastructiw. This Security Inswm~t shall be governed
                            by federal law and the law of the j~uisdic~on in which the Prt►perty is Located. A!1 rights and obligations
                            coned in this Se~ur~ly instrument are abject ~ any requirsmenu and limitatia+s of Appiicab~ L.aw.
                            Applicable Law might explicitly c~ im~licetly avow Che pazdes to agree by conuxi or it might be silent but
                            such silence shall rarest be consm~d as a }aola~ition aga~st agreeanent by oonuract_ In the event that any
                            provision or clause of this Security Insirumesti or The Note conflicts with Appligble Law, such conflict

                            DOC   #:329550                               APYL #:0001461348

                        ww
                        w~~~                                                                          in~iiais:
                        ~~6A(CA) (0005).01                                       Pages 7 D of 1 S                  „p       FOfM 3005 1101
                                                                                                                  ~ y~




  ~\ i;=' x~'w ..:.   `+~                ti t ,tt~nt.T'I) '_ EIt~G.ti~Sl1°~s'b                                                                    Pabe:lf~ cif 23
~ -ii~~~+: ;_ :_                          o
 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 2 of 50 Page ID #:1326




                          shah not affecx onc~r provisions of this Security Ir~strumen[or d+e Nye which can be given effect widwut the
                         ~             S P~vision•
                                  As used in 1~is Security 7nsuument (a) wards of the masc~iline gender stall mean ar+d include
                          cc~respondi~g ~+eut~ woods cx wrc~ds of the feminine gender; (b) words in the singular shall mean ~d
                          uiclude ifie p3utal a~1 vice versa; and (C)1t►e wtu'd "may" gives sole discre.~on without ar+y obligation W take
                          az~y action.
                                 17. &►rrsvrer's Copy. Borroa+ea shat! be given o~ copy of the Ncxe and of this Security Instniment .
                                 1& Traad+e~ of t5e Pr+ope~ty or a BeAef~ial Iaterc~ io 8orrow~. As user! in dais Section 18,
                           „I~aterest in tlae Property" meaj~s any      a beneficial ettesest in the Pr~ty, including, but not limier to,
                                  ben~fic~ uaterests ~+sf~ is a bond [or deed, ctuiiu~t for deed, in~allment sates t~ontract or escrow
                          agr~c~t, ~e Ar~u c~' w~kicfi is d+e u~osfer of ride by Borrower at a furore die co a purchaser.
                                 If ail c~ my ~ oftrue ?rt3}~ty or ~y ir~e~ in ~e Prope~y is sold or aanst'Prred {or if Barrows is
                          aot a          ipascm az~d a beneficial iate~esl ia~ Boa~vwa is sold cx ue~sfe~red) wid►art Lender's prior written
                          consea~t, Leader may require immediate paymea~t ~ tuU o[ a!1 sums sacurad by this 5ecuriry Instrument
                          ~icrwevu, ttris o~on stsall not be ezercased by Lende: if sud+ exercise is prohibir~d by Applicable Law.
                                 if L~rula exercises s og~on, L~du shall give Borr~w~ notice of accrlera~o~. '[tie notice shall
                         ;~aror~v~ide a peaiod of ant k~s than 30 days isain the ~e she ~a~oe is gives in a~ordanoe wide Sectiw~ 15
                          witfian w~icta Bawer mom. ~y ala sWms secavred by this Security Ins~ument If Boaower fails to pay these
                          su3as ~acu w ~e ezp~ti~ of this period, I.e~der may invc~e any remedies pesmiued by this Se,~uriry
                         In~us~errt without fiats nv~e cu deed on Bazrower.
                                 i9. Borirower's iii~6t to Rube After Acceleration. [f Borrower mcets certain conditions,
                          ~cur+ower sha11 have rfie rigfit to Nava enfa~ent of this Security lnst~ument discontinued at ~y Dime prior
                          to the e~liest crf: {a) five days before sale of die Pro}~utY 'pursuant a az+y power of sale contained in this
                          S~niay irasl~~+en~ (b) suet+ otfier period as Applicable Law might specify fa she ~mination of Borrower's
                         right to rea~►state: or (c) entry ~f a p~dgm~t eafcx~u+g this Security Inso~ument 'it~ose condi~ns are that
                          Borrower. {aj pays Leander a~1 sins wh~d~             wc9uld be due       this Secsuity insnvm~t and the Note as
                          ~f ~o aece~ation had occa~red; (b) yes ~y defaaui~ of any dher covenanu or agreements: (c) Pays all
                         escpenses purred in               g zt~is Sam Instrument, lacAuding, trot acx limited tn, rea9onabte aaomeys'
                          fns, prcog~crry in~axaaa aid vat foes, and od~er foes u~currec! for the purpose of protecting Lender's
                         interes4 in 3'~e Ply pfd rights under this Sa'~iry Insuum~t~ and (d) laces such x~on as Lender may
                         reaso~bly ra~~ire to assure d~ i,e~c3~r's ~tere5t ~ dre P►~opaty and ~igh~s under phis Security Instrument,
                         and ~urawes's oblig~n to ~y tie                s sued by Chic Sec~uity Instrument, mall continue wrchang~.
                         Lender may rye that Boc~ower pay Bch reinstatement was and eacpa+ses in a~ a more of die following
                         forms, as se~eeted by i.~der: (a) cash; (b) money order; (c) cestit"red chuck, bank cheek, treasurer's et+e~k or
                         cashier's check, provided ar+y such cfiecic is drawn upon an irt~tu~n whose deposits are insured by a Federal
                         ag~'> insuum~atality or entity: or (d) Elecunnic Funds Tra►sfer. Upon rein                      s by Borrow, this
                         Security ias~ment and obligations secured hereby shall remain fully effective as if no accefrraaon had
                         ce~cccu~red. however, dris right w revesfate shall not apply in die case of accelerdriaa~ under Section i8.
                                 20. Sate dNate; Chaegoe of I.oso Servicer; Notice d Grievance. 'il~e Note w a pmtial interest in the
                         Note (togethu with tfiis Sec~rsty ins~ument) ran be sold m~e or mwe tunes without prior notice w Borrower.
                          A sale might result in a changt in the entity (known as tt►e "L~ Servicez") that collects Periodic Paym~ts
                         due unc~ the Note and this Security Iasttument grid performs other mortgage Loan servicing obGgadons
                         under the Aic~te, this Security Trrs~nus~t, and Applicable taro. There also might be one or more changes of
                         the i.oan Servicer unrelated w a sale of the Note. if d~ is a doge of die Loan Services, Borrower
                         w~i be given written notice of ~+e change which will srat~ the mmne and address of the new L.aen
                         Servicer, tie address to whirl+ payments should be made and any other infoanation RESPA


                             DOC   #:324551                        APPL 11:0001961348

                                                                                                   lniliali:
                                   -bA(GAj ~000s~.oi                         Page 7 7 at 75                              Form 3005 1101

                                                                                                                               1




~ _-i'~ ~i:~w: ~ ~Q:~' "~.                 :t::tient:T17 ?t}l?6.6~bZlw~                                                                        Pabe:~I of"2;
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 3 of 50 Page ID #:1327




                            rcgyures in c~tAett on with a ru>tice of ur~rsfer c>f servicing. ~f die Note is said and thereafter die Loan is
                            seaviced by a Loan Servicer offer sfiaa t3~e piuc3aaser t>f the Note, the mortgage loan servicing obligations to.
                            Bc~owes ~vi11 remai~a wilt+ dte i;o~ Suvicer cu tie transferred to a sucxessor Loan S~vicer and are no[
                            assumed by xhe Note }wrchasea v~less oi~erwise provEded by she Noce piuchaser.
                                   Nei~+cr Bawer nor ie+der may c~nmrnce, ,jov~, crr be pirred w any jud~ial actin has eidver an
                            ind+vidual l~gant ar die ma~ber cif a class)        arises Iran she od~ea party's actions pursuant m phis Security
                            Insu3rrn~t yr t3+at alleges 8~az ~e r~tf~er      has           any prov+sian of,or any duty owed by reason of,
                            this Security lnstnsm~4 +         such 8oar~wea ~ L.entler bras noa6ed the odter patty(with such nonce given in
                            c~wr~lim~ce wig t'he requa~nents of S            15)of soh alleged breach ~d aff~ the other party h~ a
                            reasw~able period    af~   the givieg of sticta    e to take c~xrcbve aacxiarai. If Applicable Iaw ~xovides a ume
                            period whirl+ trust elapse b~'ore certain actiaaa carp be      ,d~ time period will be dee~nad to be reasonable
                            for purposes of this paragraph.'ice ~tice of acc~eraticm and a~pportunity W cure given Lo Bcurower pursuant
                            to 5ecrio~ 22 and the notice of accc9eratic~ given to Borrower pursuant 1n Simon 1$ shall bed                   ~o
                            sazisfy tihe notice and c~►pcv~wa~ty to sake oareaiMe action provisions of this Sectia+ 2(f.
                                   31. Harardoes Sa~aoes. As used a~ 3his Section 21: (a) "Hazardous Substances" ar+e those
                            ~bst~ces deed as Toxic +~ i~ardca~s substaz~oes, Polluzaz~ts, ar wastes by Environma~tai [aw ~d the
                            following sv~b       ces: gasoline, kerosene, other tlan+mable or tn~cic ~troleum prod~tc, toxic pesaci~s and
                            ficfiicicks, volatile solv~cs,            s c~la~ning asbesws or focmaidehyde, and radioactive marerials; (b)
                            "~virona~eniat Law" mev+s fedr.~al laws ~+d lxws of theman where d+e Property rs locaEad that relate
                            w healxia, safety or ~vetx~rr+e~tal ~cft         : {c) "Fa~vir~mea+tal L7eanup" i~tudes ~y response action.
                            remedial actic~, c~ rea~nval aeon, as defined in Envirc~meatal Taw; a~+a (a) ~ "Envicunma+ral Condi~ion"
                               s a coa~diiion d+~ can case, ccmt~ibwe to, ~ oZfieswise trigger ~ Envir~nnmental Cie,~up.
                               Borrower sha31 not cause a~ pexma d+e Pres~+ce, +use, disposal, storage, or mdease of any Flarardous
                        Substances, or thr          Lo reaease any Hazardous Subsmnoes, oa ~ in the Prc~erty. Bom~wer sfiall not do,
                        n~ al~c►w anyone else to r~, ~ything a1~'                the Property {a) drat is in violation of any Environmental
                        law, (b) ~wh~cfir orates an Envaonm~tal Condit, or (c) which, due to die presence, use. or release of a
                        Hazardous 5u          ►ce, states a c:~nd~ricm shat adversely affEcts d9e value of the P+oP~Y. ~ Pr~~~ ~
                        sentences shah not amply ~o the presence, use, car storage ma ~1+e Prouty of srt~all quautiaes of Hazardous
                        Substances mat are gan~a ty recognized rn be appropriebe fo ncxmal residential uses and to maintenance of
                        tare Propa~ty (int]vcl~g, i~ut r+cn tsmited to. hazardous sabsrarices in ~sumer ~oducts)-
                              Borrowa 5ha11PAY S~ye Lender written notice of (a) any invesdgaflon. claim. demand, lawsuit or
                        other senor by ~y gc~v               tal err regular~rY ~~9 ~ Pn~ PAY involving die Property and any
                             ardour Substance c~ Environm~►tai Taw of which Borrower has ~tual irnowledge, (b) anY
                        ~v~m~nal Cam, inc~~ding but tot limited to. anY SPillinB, ►ealcing, dicchar8e, release a Uu~eat of
                        retrace of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
                        Ha~ardons Substance whidi adv             y a[fe~cts the value of the Property. If Borrower Teams, or is notified by
                        any govea~eeruual cu ragukatory auk,a ~y private party, drat any removal or oiler remediation of any
                        Hayardous Subs~ence affec~g the AvQerty is necessary, Borrower shall promptly take all necessary mmedial
                        actions in accord~ce wifi Envir~nme~ law. Nothing herein shall create any oMigadon an L.end~ for an
                        Environmental Cieanep.




                            DOC    #f:324552                        APPL #:OOD1451348


                                                                                                     Initials:
                                                                              Page 720115                  /
                                                                                                           ]~V             Form 3005 1101
                                  -SA(CII~~ (0005).01




S.~''~ ~ ' ~;.~ ~t~~a~~'t              !~~ .ti:~a~~ent.TB'_UQ6,E8~0&8                                                                            Fage:l7 af'23
 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 4 of 50 Page ID #:1328




                                   NON-iJN~(~itM COVENANT'S.Sornvwer and Ixndes fUrd~er covenant and 2gree as follows:
                                   22. Amderati~; Itc~edies. L~eader~ sly dive notice to Ba'rower prior W acceleration fallowing .
                             B<►rroAvex''s bneati d aoy coveau~t or aSreen~enR ~ this Security Instrument (bat not prig' to
                             aooeiera~ under Sa~o~ 18 dak~ Ap~ia~k i.aw provides ot~awiSe). 7'he ~tice sdall specify: (a)
                             tine ddau~, {b) the m:~6ion +~equireil bo wire tre defaa~t; (c) a date, sot less tLae 30 days from the date
                             the entice as givee~ ~ Borroa+er, by ~vaid~ tre dda~ mnct 8e cured; and (d) that failure bo cure the
                             ~fautt ~ or bef~+e the die spec~ied ~ !fie entice may rtsult ~ acoeleratioe d' the sums secured by
                             il~s Sec~y lnsyhvmeni a~ sale a!' the Property. The notice shah further ~fa~m Barrewer of the
                             ~t !o mate sdter                      ass rye .i~t co brag a court adios w           c c6e a~txisteoce or a
                             Aefa~ a~ asy at~er defense of B~orrvower bo                 tioa aed sale. ff the default is aM cured on ~
                             befar+e t5e date spea'i"ed a the e~tic+e, i.~d~ at As option =ay require ~medbte payieent io full of
                                      s secared by t~+s Secar ty I~trament wit~rt i~rl5er demand and may invoke the power of
                             she a~f sey ot~ i+me~es ~~d ~y Applicable Law. lBader s~a8 be eetitled to colk~ct all
                             acp~ ~curred s p                  tre              prnvided ~ this Beeline 22, ~cludia~, but ant limited to,
                             reasoaabie at~rseys' fees sad cwsls of title cvideaec.
                                  I#' i.~eader :val~+es die pcnwer el' sale, I.e~der siaN execate or rrbse Tra~tce W a~ecute a written
                             eot~ mot' ~e ~o            oe ar an e.~e t or aet'~c aed or ~.e.aer°s e~ecaoa co cansse ~e Properry to be
                             sole. ~'   e shad +tease this ~tioe bo Le ,+xordea m each county ~ ~w~iich any part or we Property is
                             Wca~i. IxnBer or Trustee sHa■ mil copies of ffie entice as pnscrd~ed bq Applinbie I.aw to Borrower
                             sad to the      Qersa~s P            b9 ~PP~bk i.aw. Trasta sratl give public notice of sale to the
                             ~so~s asd m tYe             pn         by Applinbk Law. Athr the time required by Appiigbk Law,
                             ~..~,             :ae.a.a oo somo.~, span sen me rro~ty ~~ ~►eu~ ao~aoo m c~ a;~r wager a~
                             1~e time a d place and ~ tie terms desigsabed in the reline d sale in nee or e~ore parcels sad in
                             aey a~ Trastee dder_oes. Trustee may postpone sale of all a aey parcel of the Property by public
                                                ac Yoe tiwe a.a ~isce af' aay pre+~usiy sc~ean~ea sale. Lender or ils ae~gece may
                             p~n~ase cne Pr~rty at ~y safe.
                                     Tru+,t~e .shag de&ver Un the pmt              Trustee's deed oonveging the Property w+tkont any
                             ooveoamt or warranty, expressed or implied. TLe nedmLs is the Trustee's deed shall be prr~aa fade
                             +evid~ce !oi' t6e truth df tie ~te~eels ride tlercim. Trustee s~atl aPPh' the proceeds of the sale io t6e
                             ioYowsrg order: (a) to ~1acpee9es of the sale, ~dmg, bat oat limited to, reasonable Trustee's and
                             at~tor~eys' fees; (b) ~ a0 ~s seared by t is Security Iastru~est; sad (c) any execs to t~ person or
                             ~sr~s ~ga~y eatS~ to it.
                                     23. Reoonvcya~ IJ~Cm PaY~e~nt cff ail soars secured by this Security Instrument, Lender shall request
                              Trustee to recotavey the property and sill s~ure~der this Security Instrument and all notes evidencing debt
                              secures by tt is Sec~uicy Instrument co '!'rustce. Tiuscee shau r    vey rtie P~openy widwat wa~ranry w me
                             perm or persons legally eaiti~led ~ it L.e9ula may charge such person or peasons a reasonable fee for
                             reconuey rag doe Propetry, but only if rfi~e fee as paid m a third party (such as the Trustee) for services
                             rendered and the ct~rging of the fee is peimitt~d under Applicable Law. If the fee charged does not eaccezd
                             tlae fce set by ,4~licable Taw, the fee is c~cl~saveiy presumed m be reasonable.
                                     24. Substitute Trustee. Leaedea, ~ its op~Oa+, may from time to dme appoint a successor uu~ee to any
                             Trustee a¢~pc~~nted husunder by an ~s~ument executed az~d acknowledged by Lender and recorded in the
                             office of tfie Redder of the cauniy in which the Pra}~er~y is lcxa~ed. 'Ihe in~ument shall contain die name
                             of ~►e original Ada, 'I'~ustee aid Bom~w~r, thhe book ~d page wfiere this Security [n~ument is recorded
                             ~d the ~e ar+d address of the s               u~stee. Withcwt ca~~veyar~ce of die Pe~operty, die    r a~ustee
                             shall succeed to a~i the title, puwas and domes c~nfe~ed upoio the Tiust~e herein and by Applicable [aw.
                             'This procedure f~ sub~utia~ of tra~sree s~a1! govsm w tfie exclusion of all od~a ~visiorts fa substitution.
                                     ?a. Stste~tst of (A~a~oa Fee. Lender may collect a fee not to eacceed the maximum amount
                               ermined by Applirabfe law fca fumishaag die statetr~en~ of obligation as provided by Section 2943 of die
                             L'_ivil fade of ('aiifc~ia_
                             DOC   #:32A553                          APPL ~i:0001961398
                                                                                                   Initials:
                                   -6/l(CA' (GODS)-Dt                         Page 13 of 15                              Form 3005 1101




r.a`t I~l'~<`~   r~"~'o°"~                  _~ at~~~nr:T23 ?wjQ6.~'3~i +u8                                                                   Page:l3 of 23
 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 5 of 50 Page ID #:1329




                               33Y SIGP~TING 'SIIAW, Boaower accepts ~d agrees w the terms and covenants contained in rids
                          Security Ins~nar t ar~d in atay Rides eacecuted by Soimwer.and reccxded wilfi iL    ....      _




                                                                                                                    (S
                                                                                   G12I71    R Muxphy             -Smrower

                                                                                         ~ ~l~~~



                                                                                   E     C M Muz}~hy              - omower



                                                                                         ~~ ~L




                                                                       _(SCa1)                                    _($~1)
                                                                       -$avower                                  -Borrower




                                                                                                                  _~SC2~~
                                                                       -$orrower                                  -Brnrower




                                                                       —($E3~~                                    _($C31~
                                                                    -Borrower                                     -Borrower




                                  q:324554                      APPL #:0001961348
                                                                        Pages 7a o1 15                    Fo.            roe




~_~\ 13~~i~°~ ~ 1tid~s'°~ ~. +_     a',,~~iznent:Ti~ ?[~115.68~ti~8~                                                           Page.1~ of 23
#~riat~~t~ ~~~- ~ ~ ~                 b'e=&
 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 6 of 50 Page ID #:1330
 t~l .2 ilti'". ;4.w~.   ..'w. '.




                               ~iE !If{;i~dO~'Ai8                                _~ ~yrf
                               CrD11'~ O~                              (
                                                                   ~i9~Z ~i7          ~'         ..         }~


                                       ,~~~-/Q~
                                             1
                                                  o        before ~, ~                                J
                                                                                                      L-                     ~~ ~~~.
                                                                                                                                  Y ~PiP
                               Glenda R Murphy and Eric M Muzp3~y




                                                                                                                   pecsa+ally krwwn m me
                             (o~ proved ro me on the fi~asis of satisfactory edrdence)io be z#re persons) whose namo(s) isJane subscribe,ii to
                              xhe within ~st~nent and aclrnosvlecigod w me t#~ he/sl~tl~eY exccuted dte same in his~herN~eir authorized
                              ca~ac ty(i~),and that by h~slher/their signauue(s)as die in~rumeeaii the persons)or tfie entity upon behalf of
                              whtich the persons)acted,txecuted the insnvme~nt

                               WiTIVESS my hand and official sra~.

                                                                                            /         /        ~ ~/
                                                                                        ~. /,/~., /              ///~~~~i%~-
                                                 ~.cn~~o~
                                      ~~,~~»                                                          f
                                     wM C.tu~.~hesDsc9,




                               DOC    q:324555                           APPL #=0001461348


                                                                                                          Inilials:~J~
                                     -6A(~j(OODS).01                             Page 75 of 15                              Form 3003 1/Ol




                                                                                                                                    \J




~_~'~ ~~'~`~ °_:~: ~ ~F.                 . >~.F~~~,.~il~ent:"CI3 ?Q!}fi.638Q38                                                                   Page:l~ of 23
 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 7 of 50 Page ID #:1331




                                                            ADJUSTABLE RATE RIDER
                                                  (i2-MTA Iadc~ - Paymeet aad Rate Caps)
                           T~ilS AD7ZJSTABLE RA'T'E Rii)E[t is made t!►is 29th ~Y Q~' September , zoos ~ is
                           incorporated i~ a~ s~ai3 be deemed to aanead acid supplement the Mortgage, Deed of Trust, a
                           Security Deed the "S~urity Instrunaent'~ of the same dale given by the undersigned (the
                           "Bcurowcr") to secure Borrower's Adjustable Rate Note (the "Note") to
                            American Brokers Conduit

                           (fie "Lewder"~ of the same date and rrovering the property described in the Security Instrument and
                           located at:
                            9965 McKinley Street, Rancho Cucamonga, CA                  91730

                                                                   (ProPestY Address)



                                THIS RIDER CONTAINS P3~iOVISTUNS ALLOWING FOR CHANGES IN MY
                               INTEREST RA'T~ AND M'Y MONTHLY PAYMENT. BECAUSE MY
                               INTEREST RATE WILL CHANGE MORE FREQUENTLY THAN MY
                               MONTH3..Y PAYMENT, AND BECAUSE THERE A,RE L                 MY
                               M!ONTHI,Y PAYMENT INCREASES, THE AMO          OF MY MON
                               ~~1YYMEEN'T MAY NOT FULLY PAY Tf~ INTERE THAT ACCRUES. AS A
                               RES'tJLT, THE PRINCIPAL AMOUNTIMUST     PAY COULD BE LARGER
                                THAN THE AMOUNTIORIGINALLY BORRO D, BUT NOT MORE THAN
                                z2s.000t       OF THE ORIGINAL AMO     (OR $ 46z,soo.00      ~
                               MY   INTEREST  RATE CAN NEVER  EXCEED THE LIl~IIT STATED IN THE
                               NOTE AND RIDER.       A BALLOON PA       NT MAY BE DUE AT
                               MATURITY.                                                     /
                           AflDiTIONAL COVENANTS. !n addition w the covenants                     eements made i     e Secur+ty
                           I     minx, Borrower and Lender further cc3venant and agree as foifo


                           A iNTEStEST RATE AND MONTHLY PAYMENT CHANGES
                               Interest v~~ll be chazged on unpaid Principal until ~e fu1! amount has been paid. I will pay
                           interest at a yearly rate of 1. o00 ~~a ~~~ October 31, 2006             and the initial monthly
                           pa~^mcni }arovided for in the IV~te wi!be based on this rate. Commencing xovember i, zoo s
                           I ~i~l pay interest at a yearly rate of e .214 %. Thereafter, die interest rate I will pay may
                           change in accordance u~ii9~ Section 4 of the Note.


                                                                       Page 1 of 5                      Al~t2029R(AQUL'1) (0106)



                   Doc # 949735/Image: 949735.pxn      App# 0001461348




r:~i I~?~.~~`~ ~?~;'' '~              cu~nent:T13'lkt~6.h~S(l5~3                                                                   Page:16 of?;
 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 8 of 50 Page ID #:1332
                ._
   t ~~t~dt t~ `~~   _              ._




                          Secticm 4 ofthe Note pmv~des fi>r changes in ~e interest rate and monthly payment as tnllows:
                          d. I11iTEREST RATE AND MONTHLY PAYMENT CHANGES
                                 {A~ C~au~e Dstrs
                              ~e i rest rate i will pay may Further change on the                    ist          day of
                              necember, 20D6                       ,and o~ d~az day every moarh thereaRer. Fach such date
                          on whack ~ry~ interest rate could change is caked a "Change Date."
                                 {$)T7~e Indtx
                              On~~aange Date, my interest rate w 11 be rased on an Index. 71ae "Index" is the Twelve-
                          Mu~th Average, d~rmined as set forte below, of tine annual yields on actively trades United
                          States 'i'reas~ry Securities adjusted to a coastal maturity of one year as published by the Federal
                          Res~we hoard in #ire Federal Reserve Statistical Release entitled "Selected Interest Rates(H. 15)„
                         (tbe "Momt~iy Yields"). 71~e 'Twelve-I~iontl~ Average is determined by adding together the
                          Molly Yiee~ds for the r        recea►tly avai~ab9e twelve months and dividing by 12.
                              17ae most remit index figwe avaiiabie as of the date 15 days before each Change Date is
                          called 3~e "Curtrait Index".
                             [f tie Index is no longer avaiiable, die Note Holder wit! c~oc~se a new index wttich is based
                          upon comparable infonnatioa~. The Note Elolder will give me notice of this choice.
                                 (C) Interest R,te C#+ange
                                 Beft~re each Change Date, t3~e Note Holder wi11 calculate my new interest rate by adding
                           Thrt+P and r,Gp Thniicanr3thc                                                      ~CiGCn~e ~OIII~S
                            3 . sso       % ("Margia'~ to the Currt~t Index. 'tl~e Nctie Holder will then round the result of
                          fh~s addit~un to the nearest one-thcwsasd'Ch of tine percentage point (0.00!%). Subj~t to the limits
                           staff in Se~caa 4(D) below, this rc~vnded amavnt will be my new interest rate untii the next
                          C,~nge flame. In t~ event a ne~v index is selected, ~rurs~f to paragraph 4(8), a new Margin will
                          be determined. The new Margin will be tt~e difference between the average of the old Index for the
                          most roceut t,~ee year mod which ends on die last date if~e index w~ available plus the Margin
                          on the last date the old Index was available arcd the average of the new index for the most recent
                          three year period which ends an that date (or if not available for such three year period, for such
                          time as ii is available). This difference will be rounded to the next higher 1/8 of 1%.
                                 (D) [nttr+est Rabe Limit
                              My interest rate wit! never be greater dean               9. Aso %a ("Cap„) except tt►ai following
                          nay sale or transfer of the property which secures reps zaent of this Note after the first interest rate
                          Change Date, the maximum interest rate will be the higher of the Cap or 5 percentage .points
                          greater than ifie interest reze in effect at the time of such sale or transfer.
                                 (E) Payment Ch'egt Dates
                              Effective every year commencing              necember ist, 200                      ~ an the
                         same date each twelfth month ~erea8er ("Payment Change Date"), tine Note Holder will determine
                         13ae mount of the awn~thlY Pa)~ent that would be su#iicient u~ repay the projected Principal
                         balance i a~ e~ecteci W owe as of the Pa7maent Change Date in fu11 on the maturity date at the
                         anurest rate tbai urill becc~e effective one monk pear to the Pa}m►ent Change Date in
                         substantially equal payments. The result of this calculation is dze news amcwnt of my monthly



                                                                             Page 2 of 5                  ,u[~►tzoz9~~ur.r~~oio6~


                          Doc # 999736/Zmage: 949736.prn             Appal 0001461348                            /,


                                                                                                                 CJ ~


~.~t i,t'~ .`+ •el:l`n?`~, . E           E : .~~~~ir."i'il ~tltlt;.6~8~Sti                                                           E'age:t7 of 23
 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 9 of 50 Page ID #:1333




                            ~a~<mznt, eject to Sec~ivn 4(F) below, and I nu 11 make payment in the new amount until the next
                            ~'a~~nt ~3~aug~ Dade runless my paymeats are c~aaiged earlier under Section 4(H)oftf~e Note.
                               (~ Mo~ti~ly.Payeaent t.imitatious
                                  LJn3ess Section 4(H)and 4(I) below apply, the amount of my new mon~lY PaYmeat, beginning
                            u~itt~ a Pay     t Cl~a~ge i?aTe, wi11 be ii~nized to 7 '/:% mare or less dean the amount I have been
                            Pa3'~•          #~?'~~t  caP a~Ges c~aiy to dse principal and interest payment and does not apply #o
                            any es~rou~ 1aaYments Lender may require            the Security [nstr~ument.
                               (G)Ganges in My Unpaid Principal Due to Negative Amortization or Accelerated
                                     Amortizatiti►a
                                dace my i~i~ial ~onth~y pay         i will be based on the dnitiaf Race, which may be different
                            than the S~bse4ueni hate, any initial ~on~Y Payment t~ult! be less or greater than the amount of
                            the interest poxtion the "Interest Pint o~"~ t~f the monthly principal and interest payment drat
                            would be sufficeati io repay dse u~d PriacipaiIowe in full oa the ma~rity date in substantially
                            ~N~ ~Y~~'~. Additionally, since ~y payRnent amount c4+anges less frequently than the interest
                            rye and since 1~e mont,~ly payment is subjece w the payment limitations de~sccibed in Section 4(F),
                            mY monthly payine~t ccn~ld be less ~ greater tfian the amount of the Interest Portion. For each
                            moth drat t2~t ~aonthly payment is less 1~ tie interest Pordion, t5e Note Holder will subt~rract die
                            m~Lhly ~aymeat ~iroin i~he amoaint of the Interest PcHtion and will add the difference to my unpaid
                            Principal, and interest will acxnse on tfie amount of this differe~e at ~e current interest rete. Far
                            each moad~ ti~at the mandilY payment is greater than tine Interest ParCion, die Note Holder will
                            a~Ply ~e ea~ess towards a principal reduction of the ~iOte.
                                ~N) Limit oa My Unpaid Principal; Iatrea5ed Monthly Payment
                                 My u~aid Principal can never exceed a maximum amount equal w            i25. o00~ of 8►e
                            principal amour originally borrowed. In the event my unpaid Principal would otherwise exceed
                            tl~t     125. 000t limitation,I will begin Qayiag a new monthly ,payment until the next Payment
                            Ch~ge Daze notwathstanding the 7 '/:% annual payment increase ~imitatioa 'Itie new monthly
                            payaneat will be an amount which would be sufficient to repay my then unpaid Principal in full on
                                 maturity dale at tie interest rate ~ effect one month prior to the payment due date in
                            ss~bstamlal~Y~ A~Y~nts.
                                (I) Required Fuff Monthly Payment
                                Oa tie         Five       anniversary of tl~e due date of the first monthly payment, and on that
                            same day every        Five          year t#~ereafter, Lt►e ~r►onthly payment will be adjusted without
                            regard to tf~e payment cap limitarion in Secti~rn 4(F).
                                (~ Notice of Charges
                                Tie Note Holder will deliver ar mail to me a notice of any changes in the amount of my
                            monthly }payment before the effective date of any change. The notice will include information
                            required by law to be given me and also the title acid telephone number of a person who wil!
                            answer any questionsImay fiave regarding tl~ notice.
                                (K) Failure to Make Adjestments
                                If for any .reason Note Hodder fails to c~alce an adjusdnent to the interest rate or pa~~nent
                            arteaunt as described in this Note, regardless of an}~ notice requirement, I agree that Note Holder
                            ma}~, upoa discover}' of such failure, then make the adjustrnent as if th~~ had been made on time. I
                            also agree not to hold Nate Ek~lder resporysible far any damages to me which may result from Note



                                                                          Page 3 of 5                     AH1►12029R(A4UL'1)(0106)



                    Doc ft 949737/Image: 949737.prn        Apgtt 0001461348




c.~~ t~~=      ~ ~ ~' 7"~              ;:°,~rnent.l~i3 't3i?~5.fi8~1188                                                              Pa~e:18 of 23
?'~~li.~ti..
      Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 10 of 50 Page ID
                                        #:1334




                           Holder's failure to make doe adjusi~t aid u~ let the Note Hoider, at its option, apply any excess
                           rncrses which i may }rave paid to ~artsal prepayrnc:nt of unpaid Principal.


                           8. 7'R1INSFER OF'i'HE PROPERTY Oli A BENEFICIAL INTEREST I1V BORROWER
                                   Secf~on 18 ofthe Secauity lament is amended to read as follows:
                                              T~ansf~ of. the Prciperxy or a Beneficial Interest in 8ornower. As used in this
                                    S~~ i8,"west in ~e Prc~ecly„ means any legal or beneficial +merest in the Property,
                                    i~udiag, bux not limited to, d~flse beneficial iat~ests transferred in a bond for dced,
                                    conUad for deed, ins3allsa~e~t sa,ies comt~act oz escrow agreement, the intent of which is tfie
                                    t+ansf~r of title try Borrcrower at a future date to a purchaser. ifall or any part of the Property
                                    or airy interest in ~e Property is sold or transferred(ar ifa b~eficia! interest in Borrower is
                                    sold or ~sf~ed aa~d S~rower is not a natural fin) widiont Lender's prior written
                                    consent, Leader may require irn~ediate payment in full of all sums soured by this Security
                                          meet. however, this c~gtitm shah nut be exercised by Lender if exercise is prohibited
                                    by A~p~ca~e I.aw. Leader also shall not eacercise this option if: (a)Borrower causes to be
                                    s~u~it~ed w d,en~er ~nfotmatio~ required by Lender to evaluate the intended transferee as if
                                    a new loan were berg made tti the transferee; (b) Ixndtr reasonably determines that
                                    ~der's security will not be i~red by t3~e loan ass~rnpuon and fat the risk of a breach
                                    ~f~y covenant or agre~sat in this Seca+rity Agreement or other obligations relates to the
                                    1Vote or Daher loan docum~t is arc~eptable to Lender, (c) Assuming party executes
                                    Assumption Agreement acoe~table too Lender at its sole choice and disc ion, wtuch
                                    Agreement may incluc~ an increase to Cap as set forth below and (d) payment of
                                    Assumption F'ee if requested by mender.
                                              To t3~e exLeni pennitred by Applicable I.aw, Lender may charge a reasonable fee as
                                    a conditicm to Leader's consent to the lean ass~nption, and Leader may increase die
                                    maximums iaterest rate limit w the higher of tine Cap ar 5 percentage points greater fihan the
                                    interes# rate in effect at tie time of ~e taansfer. Lender may also require the transferee to
                                    sign an assumption agreement t3~at is acceptable w i.ender and drat obligates the transferee
                                    to keep ail the promises and agreements made in the Note and in this S~urity Instrument.
                                    Borrower will continue to ~e o~iigated under the Note and this Security Instrument unless
                                    Lender has entered into a written assumption agreement with transferee and formally
                                    releases Borrower.
                                              if Lender exercises it~is opdc~a, Lender shall give Borrower notice of acceleration.
                                    Tine ~c~tice shall provide a period of mot less that► 30 days from the date the notice is given
                                    in accordar►ce with Sed an i3 wi~in which Borrower must pay all sums secured by tfiis
                                    Secuzity Ins3~umern. If Borrower faits to pay these sums prior to the expiration of this
                                    period, Lender tray invoice any remedies permitted by this Security Instrument wi~out
                                    furitaer notice or demand c>n Borrower.


                               BY SIGNING $FLOW, Borrower accepts and agrees to d►e temas and covena~►ts contained in
                          3~is Adj~stat~ie Rafe Rider. Borrower agrees to execute any document necessary to reform oils
                          Agreement tc~ accurately ret~ect the terms of tf►e Agreement between Borrower and Beneficiary or
                          if tie arigirial Note, Tnist Deed cu other doaament is lost, mutilated or destroyed.




                                                                           P3gC 4 Of J                         AHAi2029R(MUL'I) (0106)



                   Doc # 999738/Image: 999738.prn          App# 0001461346




'~.~\ 13t~I~` a E_r~Y"~ ~ ~. d_'      :~~°~~aeE~t:Tt1 ~~U~.f5~~t1Ss                                                                       Page.14 of 2~
~3r-~z2te~~ o_
       Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 11 of 50 Page ID
 ~1 lt1CSR .. ~ ~ ~~
               ,_ ~ t' ~. ..             #:1335




                                                                                                                 ~SC3~~

                             Gle      R Nlurp~y                         '~         is M A7urphy                    owa



                                   ~h(~,Q,                                         ~,+(~L
                                                                       ts~~
                                                                     _~W~                                     -~~


                                                                      ts~)                                       ts~)



                                                                       {Seat)
                                                                     -s~~                                     -s~~




                                                                         Page 5 of 5              AH!►i2029R(M[IL"n (0106)



                       Doc # 949739/Image: 949739.prn   Agptt 0001461398




                                                                                       l.%




~.~.`~ l~~ lti~ si~~~='"~:    r    { ~~,.r~~reienr~Ti) ?Q~6.68S~S~                                                           Page:2l~ of 23
l~t~t~~~t~ ,. ' I~o-
      Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 12 of 50 Page ID
                                        #:1336




                                                                                          I,Ogp ~#:   OOD146134$


                                            PitEPAYMENT RIDER TO SECURITY iNSTR[JMENT

                                 THIS PREPAYMENT RIDER is made this 29th             of~p~r~r+er. zoos          ,and
                        is incorpur~ied intt~ and small be deemed to amend and supplement tie Mortgage, Deed of Truss
                        or Security Deed (thE "Security Ins4rume~•') of the same date given by the undersigned (the
                        "$0170WE!'~~ t0 SCp]TE ~017CYWCi'S ~#E d(3 Americas 9rakera Conduit
                                                                                                         ~I~1C ~~I.C~Cf"~


                        ofdie same date and covering the Property described in ~e Security Instrument and Ic~cated ai:

                            99fi5 1+bcKialev Street          Raac3io Citcaauraaa   CA 91730
                                                                      tProP~9 Add7eSS]


                                PREPAYMENT COVENANTS. In addition to i~ covenants and agreements made in
                        the Security Inslaument, Bornower and Legda #'urfiher ~venant and agree as follows:

                              I have tine right to make pay    is of principal at airy time before they are doe. A
                        prepayma~t of sil o[tbe aopaid principal is known as a "full prepayment" A Prepayment
                        ~aniy pu# ofthe uep~id ~riecipil is knows as a "partial prepayment~~

                                 E:ce~t as provided below, i may male a Full Prepaymeet or a Partial Prepayment
                        at suy tip without paying say penalty. U withie the Srst three (~year(s)
                        after tl~e ezecution of#6e Note,l make a Full Prepayment or Partial Prepayments)of more
                        #ham twenty ptrcent (LO'/.) of fibs original principal amount in a twdve month period
                        ime~ediabeiy preceding tie dabs of prepayment, i wilt pay a prepayment charge in an
                        a~uat egLal to the payment of sis (6) a~oet~s' advance interest oa the amount prepaid
                        w1ec~ is p excess of t~ve~ty peneet (211°/.) of tt►e original principal amount of the Note in
                        t1~ twelve math period. Merest will be calculated using the rate in eRect at the time of
                        pr+epaym~t.

                               ifImake a partial p.~epayment egos! to one or more of my monthly payments, the
                        die date of my next scheduled monthly payment may be advanced no more thae one
                        a~vnth. If I make a partial pr~ayment in soy other amount, I must still make all
                        st+bseq~enY w+oMbly payments as scheduled.

                        NO'I7CE T+() THE BORROWER
                        Do dwt sige this Prepayment slider before you read i~ This Prepayment Rider provides for
                        the pay~+t of a penalty if you wish to repay the loan Qrior to the date provided for
                        repayment in ttu Notes




                        Mufti-State Prepa~znent Rider                                                 AHM-20345(MiJLTi)
                       (Rev4-06)                              page 1 of Z
                       Doc # 995225/Image:945225.prn Appp 0001461348




~_~,A E' ~_~~;:~~~r)~^*<<          ;~~st~r~~uer~t.TU _i~l~fi.t~f?3138fi                                                     Page:?? of 23
        Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 13 of 50 Page ID
  3T'3i?~~t ~Lgv ~
                ~ ~  kW,                  #:1337




                                        s~ s~ivnv+G $~i caw, s~                      accepts and agrces to the terms aad provisions
                              contained in this Prepayme~ Rider.




                                                                                                             c
                              Glen       R Murphy                                          Eri   M Murphy

                                                                                            1
                                C~~~,d~,                                                    ~,~1~




                             Nfuhi-Slate prepayment Rider                                                        AHNS-2034S(MULTI)
                            (Rev$-06)                                             pagE 2 of 2
                             Doc # 9a5236/Image:945236.prn App# D001461348




~:~~4 ~'~'_S~i'F '~~e',~i'z"°~: o   ~   : ° ~.v ,_i3II12I1T:~~ ~l)1,}~.~$~'{]~~                                                       Page:22 of ?3
         Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 14 of 50 Page ID
                                           #:1338




                                                                  s


                                                                              I'age:~3 c~t 23
L l~i lLt W'..           e ?
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 15 of 50 Page ID
                                  #:1339




                                / ''   ~`
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 16 of 50 Page ID
                                  #:1340
     Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 17 of 50 Page ID
                                       #:1341


         San Bernardino
                        Coun         ty Assessor




                                                      Parcel 0209312590
                                                                        000
                                              Parcel Status AC
                                                               TIVE
                                                Parcel Type REAL
                                                                  PROPERTY
                                                Property ID
                                                 Tax Status ASSESS
                                                                     ED BY COUNTY
                                                  Use Code PUD
                                              Land Access PUBL
                                                                 IC PAVED
                                                      Size 5,000 TO 7,19
                                                                         9 SQ. FEET
                                                Land Type SINGLE
                                                                    FAMILY
                                                            RESIDENTIAL
                                                   District ONTARIO
                                              Resp Group REAL
                                                                 PROPERTY
                                                Resp Unit RES ZONE
                                                                     (MAX 14
                                                           8~USE EX HPClMHM(UTS)
                                                           UTS,CHURC          1-14

                                                          Parcel History
                                 Event Date 10(10/2006
                          Event GrouplType TRAN                                         Multi Parcel List
                                                 SFER -100°to PE
                                             RECORDED DOCUME R
                                Multi Parcel No                 NT


                                Event Date OS/15l2003
                         Event Group/Type TRAN                                         Multi Parcel List
                                                SFER - 100% PE
                                            RECORDED DOCUME R
                               Multi Parcel No                NT


                               Event Date  12/31/2000
                        Event Group/Type REVIEW                                       Multi Parcel List
                                                   -PROP 8 INITIATE
                                           BY ASSESSOR              D
                              Mufti Parcel No


                              Event Date      1231/1999
                        Event Group/Type                                              Mufti Parcel List
                                             REVIEW -PROP 8 IN
                                                               ITIATED
                                             BY ASSESSOR
                             Multi Paccel    No


                                                                                                          _~



4!24/2018 12:34:58 PM
                                            Property Information Mana
                                                                      gement System
                                                                                                               1 of 3 Pages)
        Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 18 of 50 Page ID
                                          #:1342
  San Bernardino County Assessor



                               Event Date      1231/1 998
                                                                                       Multi Parcel List
                         Event Group/Type      REVIEW -PROP 8 INITIATED
                                               BY ASSESSOR
                              Multi Parcel     No


                               Event Date      12/31/1 998
                                                                                       Multi Parcel List
                        Event Group/Type       REVIEW -PROP 8 INITIATED
                                               BY ASSESSOR
                              Multi Parcel     No


                              Event Date      12/31/1998                              Multi Parcel List
                        Event Group/Type      REVIEW -PROP 8 INITIATED
                                              BY ASSESSOR
                              Multi Parcel    No


                              Event Date      10/17/1994                              Multi Parcel List
                        Event Group/Type      TRANSFER -WORKED IN
                                              OLD SYSTEM (100% OR
                                              PARTIAL)
                             M ulti Parcel    No

                              Event Date      07/03/1989                              Multi Parcel List
                        Event Group/Type      TRANSFER -WORKED IN
                                              OLD SYSTEM (100% OR
                                              PARTIAL)
                             M ulti Parcel    No


                              Event Date 06/03/1989                                   Multi Parcel List
                        Event Group/Type      TRANSFER -WORKED IN
                                              OLD SYSTEM (100% OR
                                              PARTIAL)
                             Multi Parcel     No


                              Event Date      12/05/1988                              Multi Parcel List
                    Event Group/Type          TRANSFER -WORKED IN
                                              OLD SYSTEM (100% OR
                                              PARTIAL)
                             M ulti Parcel    No


                              Event Date 03/05/1979                                   Multi Parcel List
                    Event Group/Type         TRANSFER -WORKED IN
                                             OLD SYSTEM (100% OR
                                             PARTIAL)
                             Multi Parcel    No



4/24/2018 12:34:58 PM                        Property Information Management System                I l     2 of 3 Pages)
            Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 19 of 50 Page ID
                                              #:1343
~---~ -~
     San Bernardino County Assessor                                                                                  ,~.-.
                                                                                                                      ~:~:
                                                                                                                       +~'

                                        Event Date 06/28/1977                                   Multi Parcel List
                                  Event Group/Type      TRANSFER -WORKED IN
                                                        OLD SYSTEM (100% OR
                                                        PARTIAL)
                                       M ulti Parcel    No


                                        Event Date      02~28~1977                              M ulti Parcel List
                                  Event Group/Type      CREATE -SPLIT                   0209312540000 NEW-SPL
                                       Multi Parcel     Yes                             0209312550000 NEW-SPL
                                                                                        0209312560000 NEW-SPL
                                                                                        0209312570000 NEW-SPL
                                                                                        0209312580000 NEW-SPL
                                                                                        0209312590000 NEW-SPL
                                                                                        0209312600000 NEW-SPL
                                                                                        0209312610000 NEW-SPL
                                                                                        0209312620000 NEW-SPL
                                                                                        0209312630000 NEW-SPL
                                                                                        0209312640000 NEW-SPL
                                                                                        0209312650000 NEW-SPL
                                                                                        0209312660000 NEW-SPL
                                                                                        0209312670000 NEW-SPL
                                                                                        0209312680000 NEW-SPL
                                                                                        0209312690000 NEW-SPL
                                                                                        0209312700000 NEW-SPL
                                                                                        0209312710000 NEW-SPL
                                                                                        0209312720000 NEW-SPL
                                                                                        0209312730000 NEW-SPL
                                                                                        0209312740000 NEW-SPL
                                                                                        0209312750000 NEW-SPL
                                                                                        0209312760000 NEW-SPL
                                                                                        0209313010000 NEW-SPL
                                                                                        0209313020000 NEW-SPL
                                                                                        0209313030000 NEW-SPL
                                                                                        0209313040000 NEW-SPL




   4/L4/ZU~I tS "I Z:34:bt5 F'M                        Property Information Management System                        3 of 3 Pages)
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 20 of 50 Page ID
                                  #:1344




                                                                    i



                                      r .
                                ~
                         l
       Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 21 of 50 Page ID
                                         #:1345
                                                                   Electronically Recorded in Official Records, County of San Bernardino     3/1212019
                                                                                                                                             09:36 AM
                                                                                      BOB DUTTON                                             GA
  R~CORDiNG REQUESTED BY                                                              ASSESSOR -RECORDER -CLERK
  Prcmium Title of California                                        ` ~~r~~"`        432 Premium Title of CA, Inc.
                                                                                                                                           Pages 3
  AND ~V~IEN RECORDED MAIL TO:                                       roc# 2019-0475263                                TF~S'
  Western Progressive,LLC                                                                                                                          30.~

  Northpark Town Center                                                                                                Taxes                        .~
  1040 Abernathy Rd. N~; Bldg. ~O(}, Suite 200
                                                                                                                       CA S62 Fee                 ,5..
                                                                                                                       Others
  Ar~~~t~, GA 30328                                                                                                    Paid                       105.E



                                                                                     SPACE ABOVE THIS LINE FUR RECORDER'S f1SE
 T.S. No.: 2018-02992-CA
                                                                          A.P.N.:0209-312-59-0-000
 Property Address: 9965 McKinley S#reet, Rancho Cuca
                                                     mong              a,CA 91730

                                      NOTICE OF TRUSTEE'S SALE
     PYIRSUANT TO CI`~IL CODE § 29Z3.3(a} ancI(d), THE
                                                       SUMMARY OF INFORMATION
 REFERRED TO BEL4V4'IS NOT ATTACHED TO
                                             THE RECORDED COPY OF THIS DUCUMENT
              BUT O1VLY TO THE COPIES PROVIDED TQ THE
                                                            TRUSTOR.
      NOTE:THERE tS A SUMIVIARY OF'fHE INI'ORMATION
                                                                                 IN T~-IIS DOCUMENT ATTACHED
                                             ;f~ : ~~r~~~---^ie~t~~
                           -      C~~~~I~~   ~ ~~ ~h-1 1171 O~ ~
                                                                       "'I ~i~l    x_40 L^I-t
                   Pd07r1~ SE f~DJUMTA UiV RESUF~~~~~~1 DE LA IRlF~F2~.IACIOh~1 D~
              T.~,Lr'~. ~A.AYROOPJG F3UGD N+~ f1~1POP SYUt~ ~=~                    £STE DOCU1•~1EAIT0
                                                                   DOKur
           LIfU Y: KEi~~,9 TNEU Er~Y LA B.~J TRIPIH SAY T~ly9 LLFO~ ~r~   ~aEra ~or~~  rro ~s~a M~aK,4LAKf~
                                                                           THOf~~G TIPJ TROf~G 7AI LIEU l~Jr~Y

                   I11~IPORTANT h70TICE TO PROPERTY OWNER:
YOti ARE IN DEFAULT ~`IvDER A DEED OF TRUS
                                             T DATER 09/29/200b. UNLESS YOU TATCE
ACTION TO PROTECT Y~ZJR PROPERTY,IT MAYBE SOLD
                                                 AT A PUBLIC SALE. IF YOU NEED AN
EXPLANATION QF THE NATURE OF THE PROC~EDTNG
                                               AGAINST Y4U,YOU SHOULD CONTACT
A LAWYER.

Trustor: Glenda R. Murphy and ~rec M.1Vlur~hy, wife and
                                                            husband as joint tenants
Duly Appointed Trustee. Western Progressive,LLC
Deed ofTrust Recorded 10/10/2U06 asInstrument No.2006-
                                                          0688088 in Book ---, Page --- and of Qfficial
Records in the oi~ice of the Recorder offan Bernarde~ao Count
                                                              y, California
Date of Sale. 04/23/2019 at X1:00 PM
Place of Sale:      NEAR'SHE FRONT STEPS LEADING UP TO THE CITY
                                                                                OF CHINO CIVIC
                    CENTER,13Z20 CENTRAL AVENUE,CHINO,CA 9171
                                                                             0
Estimated a~t~ount of unpaid balance, reasonat~ly estimated
                                                               costs and oilier charges: $443,198.58



                                                                                                                    /1

V. ~r~'~
                                                                                                              ~1 ~f
           CA NOS 0817
                                                                                                               I~,      Page 1 of 3

                                                      2342291669
        Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 22 of 50 Page ID
                                          #:1346

         TS No,: 2Q)8-029
                            92-CA


                                              NOTICE OF TR
                                                                    USTEE      'S SALE
        T~iE TItL~STEE W
                              ILL SELLAT PUB
        CHECK DRAW.'                               LIC AUCTION T
                              {?N A STATE 4R NA                       O HIGHEST BIDA
       CREDIT UN14N,O                               '~I{JI`31-~L BANK                       ER.FOR CAS~-I,
                                R A CHECK DRA                          ,A CHECK DRA                          CASHIER'S
       ASSOCIATION,A                                 WN BY A STATE                         W  N BY A ~"PATE OR
                                                                        qR ~'E~7ERAL SA                           F
       THE FI~tA?~1CIAL
                               SAVINGS ASS4CI
                                                   ATIO~t ~R SAVI                            VINGS AND LOA EDERAL
                              BODE AI D AU"I                          h1GS BANK SP~;                            N
                                                  HORIZED TO DU                            CIFIED IN SECTI
                                                                       BUSINESS IN TH                         ON 51fl2 ~F
       All right, title; and                                                               IS STATE:
                             iizterest conveyed to
      under and pursuant                            and now held by th
                             to a Deed of Tn~st                         e trustee in the here
                                                  described as:                              inafter described pr
                                                                                                                 operty
      More Fully descri
                           bed in said. Deed of
                                                Tn~st.
      Street Address ar ot
                             her commas design
     CA 91730                                     ation of xeal praper
                                                                       iy: 9965 ?YlcKinley
     A.P.N.: 0209-312-59                                                                     S#rcpt,Rancho Cuca
                             -0-ADO                                                                                monga,
     The undersigned Tr
                          ustee disclaims an
     designation, if any,                      y liability for any
                          sho~1n above.                            incorrectness ofth
                                                                                       e street address or ot
                                                                                                              her common
    The sale will be ma
                        de, but urithout co
    encumbrances,to pa                       venant or wwarrai~ty
                          y the remaining prin                     , expressed ar impl
    thereon, as provided                          cipal sum of the na                  ied, rega~•ding title,
                           in said note(s), adva                       te(s) secured by the                   possession, or
   expenses ofthe T»                             nces, under the term                        Deed of Trust with
                       stee and of the trus                                                                       in
   balance of the obli                        ts created by said De s ofsaid Deed ofTrust, fees, chazges terest
                       gati                                           ed of Trust. The to                        an
   advances at the time on secured by tl~e property to be sold                            tal amount ofthe un d
                          ofthe initial public                         and reasonable es                        paid
   ~44~,X98S8.                                  ation of the Notice                      timated costs, expens
                                                                      of Sate is:                                es and
   Note: Because the
                       Beneficiary reserv
   time ofthe sale th                     es ti
                      e opening bid may be e right to bid less than the total debt
                                            Less than the total                    owed, it is possible
                                                                debt.                                   that at the
  If the Trustee is un
                       able to convey ti
  shall be the return                     tle for any reason,
                       of monies Paid to                       the successful bidd
  recourse.                                 the'x'rustee, and fh                   er's sole and exclus
                                                                 e successful bidder                      ive remedy
                                                                                      shall have no furt
                                                                                                           her
 The beneficiary ofth
                       e Deed of Trust ha
 commence foreclos                          s executed and deli
                     ure, and the unders                        vered to the unders
 the county where th                     ig  ned caused a Notice                    igned a written requ
                     e real property is lo                        of Default and ~lee                    est to
                                           cated.                                     iion to Sell to be re
                                                                                                            corded in




Version 1.1 CA t~
                 OS 48]
                      ;

                                                                                                          Page 2 of3
      Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 23 of 50 Page ID
                                        #:1347

       TS No.: 2018-02992-CA


                         NOTICE OF DEFAULT AND ELECTION TO SELL UNDER
                                                 DEED OF TRUST

         Street Address or other common designation of real property:
         9965 MCKINLEY STREET,RANCHO CUCAMONGA,CA 91730

         The subject obligation includes ONE NOTES)FOR THE ORIGINAL sum of $ 370,000.00. A breach
         of, and default in, the obligations for which such Deed of Trust is security has occurred in that
         payment has not been made of the following:

         Installment of Principal and Interest plus impounds and/or advances which became due on
         06/01/2018 plus late charges, and all subsequent installments of principal, interest, balloon payments,
         plus impounds and/or advances and late charges that become payable.
         You are responsible to pay all payments and charges due under the terms and conditions of the loan
         documents which come due subsequent to the date of this notice, including, but not limited to,
         foreclosure trustee fees and costs, advances and late charges.
         Furthermore, as a condition to bring your account in good standing, you must provide the
         undersigned with written proof that you are not in default on any senior encumbrance and provide
         proof of insurance.
         Nothing in this notice of default should be construed as a waiver of any fees owing to the beneficiary
         under the deed of trust, pursuant to the terms and provisions of the loan documents.

         That by reason thereof, the present beneficiary under such deed of trust, has delivered to said duly
~--      appointed Trustee, a written request to commence foreclosure, and bas deposited with said duly
         appointed Trustee, a copy of the deed of trust and other documents evidencing the obligations
         secured thereby, and has declared and does hereby declare all sums secured thereby immediately due
         and payable and has elected and does hereby elect to cause the trust property to be sold to satisfy the
         obligations secured thereby.

         1.The mortgage servicer contacted the borrower to assess the borrower's financial situation and to
         explore options for the borrower to avoid foreclosure as required by California Civil Code § 2923.5.
         Thirty days, or more, have passed since the initial contact was made.



        See attached Declaration.


         Dated: December 3,2018

                                                          Western Progressive, LLC,as Trustee for beneficiary



                                                                          Iman    a cott, Trustee Sale Assistant

      WESTERN PROGRESSIVE,LLC MAY BE ACTING AS A DEBT COLLECTOR ATTEMPTING TO
      COLLECT A DEBT.ANY INFORMATION OBTAINED MAYBE USED FOR THAT PURPOSE.

       Version t.i CA NOD 0118                                                            1~        Page 3 of3
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 24 of 50 Page ID
                                  #:1348




                           ~►-~                                         I



                                        I    I
           Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 25 of 50 Page ID
                                               #:1349
                 PUBLIC LAW 1Q0-709—NOV. 23, 1988      102 STAT. 4725
  Public Law 140-709
  1QOth Congress
                                       An Act
    To amend the Truth in Lending Act to eseabliah additional disclosure, advertising,     Nov.
                                                                                              _ ._. 'l'3, 19252
                    and other requirements for home equity loess.                           [Ii.R. 3011)

    Be it snarled by the Senate and Houma of Repr~esentatiu~es of the
   United States ofAmerica ire Cong~+ese assembled                                       Home ~~c~y
                                                                                         Lcsan Consumer
  $FCTIQN 1.SHORT TITLE.                                                                 Protection Act of
                                                                                         i9F3S.
    This Act may be cited as the "Home Equity Loan Consumer                              i5 use lsoi
  Protection Act of 19$8".                                                               n~+~.
  SEC. 2. DISCLOSURE AND ADYERTI3ING REQUIREMENTS FOR HOME
           EQUITY IAANS.
   (a) Disct,oava~ RsQv~.--Chapter 2 of the Truth in Lend-
  ing Act(15 U.S.C. 1631 et seq.> is amended by inserting after section
  127 the following new section:
  "SEC. 127A. D1SCI,03URE REQUIREMENTS F'OR UPBN END C~N3UMER                            IS USC', 1637x.
               CREDIT PLANS SECURED BY THE CON8L'~iER'S PRINCIPAL
               DWELLING.
    "(8) APPLICATION DisctosuR~.—In the case of any open end
  consumer credit plan which provides for aay extension of credit
  which is secured by the ~nsumer's principal dwelling, the creditor
  shall make the following disclosures in accordance with sub
  section (b):
        "{1) Fa~p wrrxuwi. pExcEx'rwc~ awe.              annual percent
                                                        -Each

      age rate imposed in connection with extensions of credit under
      the plan and a statement that such rate does not u►clude costs
      other than intermit.
        "(2) Vexiws~ psxc~rrwcs a~~re.—In the case of a plan which
      provides for variable rates of interest on credit extended under
      the plan—
              "(A) adescription of the manner in which such rate will
           be computed and a statement that such rate does not
           include costs other than interest;
              "(B) a description of the manner in which any changes in
           the annual percentage rate will be made, including—
                   "(i) any negative amortization and interest rate
                carryover;
                   "(ii) the timing of any such changes;
                   "(iii} any index or margin to which such changes in
                the rate are related; and
                   "(iv) a source of information about any such index;
              "(C) if an initial annual percentage rate is offered which
           is not based on an index—
                   "'(i) astatement of such rate and the period of tithe
                such initial rate will be in effect; and
                   "(ii) a statement that such rate does not include costs
                other than interest;




a.urrievricaren
U.S. (:(JVERNMENT
  IN FOH MATION

           GPO
   Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 26 of 50 Page ID
                                     #:1350
102 STAT. 47`l6          PUBLIC LAW 104-709—NOV. 23, 1988

                         " (D)a statement that the consumer should ask about the
                        current index value and interest rate;
                         " (E) a statement of Lhe maximuan amount by which the
                       annual percentage rate may chaaige in any 1-year period or
                       a statement that no such limit exits;
                         " {~ 8 ~tement of the maumum annual peroentage rate
                       that may be imposed at any time under the plan;
                         " (G) subject to subsection (bx3), a table, beeed on a
                       $10,000 extension of credit, showing how the annual
                        percentage rate and the minimum periodic payment
                       amount under each repayment option of the plan would
                       have been a~ectsd dut~° gthe preceding l~year period by
                       chang'ea in any index used to compute such rate;
                          "'lI~) a statement of—
                               "(i) the maximum annual percentage rate which may
                             be imposed under each repayment option of the plan;
                               "(ii) the minimum amount of an periodic payment
                             which may be required. based on a 10,000 outstanding
                             balance, under each such option when such maximum
                             annual percentage rate is in effect: and
                               " (ui) the earliest date by which such maximum
                             annual interest race may be imposed; and
                         " (I) a statement that interest rate information will be
                       provided on or with each periodic statement.
                    " (S) Orxax t+~ tusroegn HY ~s citsnrroa.—An itemization of
                  any fees imposed bq the creditor in connection with the avgil-
                  abiLity or use of credit under such plan, including annual fcee.
                  application fees, tran8action fees, and closing coats (including
                  cost$ commonly described es 'poimts7, and the time when such
                  fe~a are payable.
                    •,(4) Eerra~w~ of ~ wxicci ~wY as rarrassn eY ~rx~n
                  PARTIB$.-
                        „(A) Acca~c~r~ wnsoux~r.—An estimate, based on the
                      creditor's experience with such plans and stated as a single
                      amount or as a reasonable range, of thesggegate amount
                      of additional fcea that aaay be imposed by third parties
                     (such as governmental authorities, appraisers, and attor-
                      neys) in connection with opening an secant under the
                      plan.
                        "(B)S~rw~srrr of ~►v~n~►Bu rrtr.—A statement that the
                      consumer may ask the creditor for a good faith estimate by
                      the creditor of the fees that may be imposed by third
                      Parties.
                    `~(5) STA'1'SMSNT OF R18H OF LOBB OF DWELLING.-A B~&~II]@IIt
                  t~18t-
                       "(A) any extension of credit under the plan is secured by
                     the consumer's dwelling; and
                       "(B) in the event of any default, the consumer risks the
                     loss of the dwelling.
                    ~ ~(B) CONDITIONS TO WHICH DIBCL09&D T&RM9 ARE BUB.T~(.3'.-
                        "(A) Pseion nus[xc wrnc[i svct~t ~s ~s wv~r~ts.—
                      A clear and vonspicuous atatement—
                            "(i) of the time by gvhich an application must be
                          submitted to obtain the terms disclosed; or
                            "(ii) if applicable, that the terms are subject to
                          change,




                                                                                          1
                                                                                     ~'
  Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 27 of 50 Page ID
                                    #:1351
         PUBLIC LAW 100-7~9—NOV. 23, 1988                        102 STAT. 4727

       `~(B) RIGHT QF RBFUBAL IF CERTAIN TERblB CHANGB.—A
    statement that—
           "(i) the aoneumer may elect not to enter into an
        agreement to open an a000unt under the plan if any
        term changes (other than a change ooatemplated by a
        variable feature of the plan)before any such agreement
        is final; end
          " (u) i#' the ~nsumer makes an election described in
        clause (i), the consumer is entitled to a refund of all
        fees paid in connection with the application.
      "(C) R         ox of arFoaMwnoH.—A ~ttatement that the
    consumer should make or otherwise retain a copy of
    information disclosed under this subparagraph.
  ~`(T) RIGHTB OF CRSDiTOR W1TH SBBF'SCT TO EICTENSIO1+18 OF
ctt$ncr.—A statement that—
      "(A) under certain conditions, the creditor may terminate
    any account under the plan end require immediate repay-
    ment of any outstanding balance, prohibit any additional
    extension of credit to the account, or reduce the credit limit
    applicable to the account; and
      '(B) the consumer may rive, upon request, more sp~
    cific information about the coadittons under which the
    creditor may take any action described in subparagraph
   (A).
  "(8) REPAYb[8NT OPTIONS AND MINIMUM FSBIOAIC PAYMEN7'9.—
The re~ayment options under the plan, including—
      '(A) if applicable, any differences in repayment options
    with regard t~
         '{i) any period during which additional extensions of
        credit may be obtained;and
          "(ii) any period during which repa~nent is required
        to be made and no additional extensions of credit may
        be obtaained;
      "(B) the length of any repayment period, including any
   differences in the length of any repayment period with
    regand to the penods described in clauses (i) and (i~ of
   subparagraph(A); and
      "(C)an explanation of bow the amount of any minimum
    monthly or periodic pey ant will be detern►ined under
   each such option, includg any differences in the deker-
   mination of any such amount with regard to the periods
   described in clauses (i) and (ii) of subparagraph (A).
  '~(9) bCAI~I.g OF ~[INI~ILJM PAYM[SN7'8 AND IIARII[US[ RBpAY-
assrrr ps~ton.—An example, based on a $10,000 outstanding
balance and the interest rate (other than a rate not based on the
index under the plan) which is, or was recently. ins effect under
such plan, showing the minimum monthly or periodic payment,
and the time it would take to repay the entire $10,000 if the
consumer paid only the minimum periodic payments and
obtained no additional extensions of credit.
   "(lO) S1'AT~[SN'P CONC88NING BALLOON PAYMSNI'8.—If, under
any repayment option of the plan, the payment of not more
 than the minimum periodic paynnents required under such
option over the length of the repayment period—
        "(A) would not repay any of the principal balance; or
        "(B) would relay lase than the outstar►ding b~,lanoe by the
      end of such penod,
  Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 28 of 50 Page ID
102 STAT. 4728                       #:1352 23, 1988
                    PUBLIC LAW 100-709—NOV.

              as the case may be, a statement of such fact, including as
              ezplicit statement that at the end of such repaymentpenad a
              balloon payment (as defined in section 14 (7 fl) would result
              which would be required to be paid in full at that time.
                "(11) NsceTTvs wa~os~+~corr.—If applicable, a statement
              that—
                    "(~ any limitation in the plan on the amount of any
                  increase in the minimum payments may result in negative
                  amortization;
                    "(B) negative amorti7stioa increases the outetanduig
                  principal b~lanoe of the axount;and
                    "(C)negative amortization reduces the ooneumer'e equity
                  in the consumer's dwelling.
                ~~(IZ) LI3Q'CA110N8 AND 1[INIMiJ~I AMOLiNT H~QUIH.SMEN'l'8 ON
              SXTffid810N8 OF CRSDIT.—
                     "(A) Nttsc~s~a ~xn not~a wn~ovrrr LI~[ITAT10N9.—ADy
                  limitation contained in the plan on the number of eaten-
                  siona of credit and the amount of credit which may be
                  obtained during any month or other defined tune period.
                    •,(B)Mn~v~ se~rrcg wxu arms ~rawxencriox wncocrrrr
                  asQu~aNrs.—Any requirement which establishes a
                  minimum amount for—
                         "(i)the uutial eaten$ion of credit to an account under
                       the flan;
                         "(u)any subsequent eateneion of credit to an account
                       under the plan; or
                         "(iii) any outstanding balance of an account under
                       the plan.
               "(1~) S?A7'SA~IBNT BSCiARDING CONSULTATION OY TAX ADVi80$.—
                A statement that the consumer should consult a tax advisor
               regarding the deductibility of interest and charges under the
               plan.
                 ••(14) D~scwsu~ ssQu~tsrr~s ffirwettsxen aY eo~xn.—Any
               other term which the Board requires, in regulations, to be
               disclosed.
            `•(b)~~ ~xn Foy o~ Discr o~sux~s.—
                "(1)TAME OF DI9CLOBURS.—
                    "(A)Ix esx~w~.—The disciceurea required under eubsec-
                  Non (a) with respect to any open end consumer credit plan
                  which provides for any exteaeion of credit which is secured
                  by the consumer's principal dwelling and the pamphlet
                  required under subsection (e) shall be provided to any
                  consumer at the time the ci+editor distributes an application
                  to establish an account under such plan to such consumer.
                   "B) ~~pHON& PUBLICAIRONB, AND 3d PABTY APPLICA-
                 ~prts.—In the case of telephone applications, applications
                 contained in magazines or other publications, or applica-
                 tions provided by a third party, the di~cloeurea required
                 under subsection (a) and the pampfilet required under
                 subsection (e) shall be provided by the creditor before the
                 end of the 3-day period beginning~on the date the creditor
                 receives a completed application f m a consumer.
               "(2)Foy—
                   „(A) Ix c~•~- —Eacept se provided in paragraph
                (1xB), the disclosures required under subsection (a) shall be
                 provided oa or with any application to establish an ac~unt
                 under an open end consumer credit plan which provides for
       Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 29 of 50 Page ID
                                         #:1353
             PUBLIC LAW 100-709—NOV, 23, 1988                       lOZ STAT. 4729

        any eateneion of credit which is secured by the consumer's
        principal dwelling.
          (B) S~(iB~(3ATlON OF RIQUIRSD DIBCLOBUR88 FROM OTHER
          "
         a~rr~os~[w~ox.—The diecloeures required under subsection
        (a) shall be conepicuouely segregated from all other terms,
         data, or additional information provided in connection with
         the application, either by grouping the disclosures eeps-
         rately on the application form or by providing the dieclo-
         sw~c~e on a separate form, in aabrdance with regulations of
         the Board.
           "(G~ Psscsnexc~ of cgxT~uN uvFotta~w~ox.—The disclo-
         surres required byparagraphe (5), (6), and (7) of subsection
        (a)shall precede al fofthe other required disclosures.
           "(D) $racier, psovistox x~Tnva ~ro vwsiws~ uv             r
         ~twa~ n~r~oxns~+~ox.—Whether or not the disclosures re-
         quired under subsection (a) are pmvided on the application
         form,the variable rate information described in subsection
       (ax2) may be provided separately from the other informa-
         tion required to be disclosed,
      "(3) ~Rumsn~+rr r~oa ~~roa~cwr. Twsis.—In prep              the
    table required under subsection (ax2xG), the credito~ehall
    oansietently select one rate of interest for each year and the
    manner of selecting the rate firom year to year shall be consist-
    ent with the plan.
  "(c)3d P~,a~rsr APpt~c~TToxs.—In the case of an application to open
an acxount under any open end ooneumer cz~edit plan described in
subsection (s) which ie provides to a ~nsumer by any person other
than the creditor—
      "(1)such person shall provide auch consumer with—
           "(A) the disclosures required under subsection (a) with
         reelect to such plan, in aceordance with subsection (b); and
            B)the pamphlet required under subsection(e); or
      "(2) if such person cannot provide specific ternis about the
     plan because specific information about the plan terms is not
    available, no nonrefundable fee may be imposed in connection
     with such application before the end of the 3-day period begin-
     ning on the date the consumer c~eceivea the disclosure8 required
     under subsection(a)with respect to the application.
  "(d) Pauac~~. Dwffi.rtxG D~u+r$n.—For purpoees of this section
and sections 137 and 147, the term 'principal dwellings includes any
second or vacation home of the consumer.
  "(e) PwasP~tar.—In addition to the disclosure~a required under
subjection (a) with respect to an application to open an account
under any open end consumer credit plan described in such subsec-
tion, the creditor or other person providing such disclosures to the
consumer shall provide—
       "(1)a pampfilet published by the Board pursuant to section 4
    ofthe Home Equity Consumer Protection Act of 1988; or
      " (2) any pampfilet which provides aubetanti~lly similar
    information to the information described in such section, as
    determined by the Board.".
 (b) AnnrrroNwz. DrecLosysBs Wxsrr Acoocrrrr ~e Ops*;sn.~ection
127(a)of the Truth in Lending Act(15 U.$.C. 1637(a)) is amended by
adding at the end thereof the following new paragraph:
      " (8) In the case of any account umder an open end consumer
    credit plan which provides for any extension of credit which is
  Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 30 of 50 Page ID
102 STAT. 4730                       #:1354 23, 1988
                    PUBLIC LAW 100-709—NQV,

                       secured by the consumer's principal dwelling, any information
                       which—
                              "(A)isreqaired to be disclosed under section 127A(a); and
                             "B)the Board determines is not described in any other
                            paragraph of this subsection.".
                    (c) Anv~x~rtetxc R~@vtR~sxTs.~hapter 3 of the Truth in Lend-
                   ing Act (15 U.S.C. 1661 et seq.) is amended by adding at the end
                   thereof the following new section:
1; USA' lt~s:ib.   "3LC. 147. ADVERTI3INC OF OPEN END CONSUMER CREDIT PLANS
                               SECURED BY THE CONSUMER'S PRINCIPAL DWELL[:YG.
                     "(a)Ix G~+t~w~.—If any advertisement to aid, promote, or assist,
                   directly or indirectly, the extension of consumer credit through an
                   open end consumer credit plan under which egtensiona of credit are
                   secured by the consumer's principal dwellu'~g states, ~rmatively or
                   negatively, any of the speck terms of the plan, including any
                   periodic payment amount required under such plan, such advertiae-
                   ment shall also clearly and conspicuously set forth the following
                   information, in such form and manner as the Board may require:
                         (1) LOA1V FSE9 AND OPENING COT S81'IMATFS.—AIIy 10811 fP,e
                         "
                       the amount of which is determined as a percentage of the credit
                       1unit applicable to an account under the plan and an estimate of
                       the          ate amount of other fees for opening the account,
                        based on t e creditor's experience with the plan and stated as a
                       single amount or ag a reasonable range.
                         '(2? Peaionte xn~.—In any case in whichperiodic rates may
                       be used to compute the finance charge, the periodic rates
                       expressed as an annual percentage rate.
                           (3) HicxFsr wrtxuwt. p~tcExrwcE xw~.—The highest annual
                        percentage rate which may be imposed under the plan.
                         " (4) OrF[~tt txFott~w~ox.—Any other information the Board
                        may by regulation require.
                     "(b) Twx DEnvcrrsn.rrsr.-1f any advertisement described in,
                   subsection (a) contains a statement that any interest expense
                   incurred with respect to the plan is or may be tax deductible, the
                   advertisement shall not be misleading with respect to such
                   deductibility.
                     "(C) CERTAIN TSRM3 PROHIBITED.—NO adVQ~ISE'Rle17t C~e3Cit~ in
                   subsection (a) with respect to any home equity account may refer to
                   such loan as 'free money' or use other terms determined by the
                   Board by regulation to be misleading.
                     "(d)Drsco~rN-~rrn ixrTiwi. RA~e.—
                          "(11 IN GErrFrtwi..—If any advertisement described in subsec-
                       tion {a) includes an initial annual percent~e rate that is not
                       determined by the index or formula used to make later interest
                       rate adjustments, the advertisement shall also state with equal
                       prominence the current annual percentage rate thai would
                       have been applied using the index or formula if such initial rate
                       had not been offered.
                         ~ ~'i'~1 QUf)TED RATE MUST BE [tEA50NABLY CURRENT.—Tlle 2nnu~I
                       percentage rate required to be discic~.sed under the paragraph c.l,
                       rate must be current as of a reasonmble tune liven the mcedia
                       invalved.
                         ~.f~~l ~F.Ftil)D DLRING R'I~ICH iNTTIAL BA'L'E CS IY EFFEt`7'.—."~t]V
                      :a. dvertisement to which paragraph (1) applicas shall also state
                       the pericx~ ~f time during which the uii~ial anr~~7a1 ~~rcetata~e
                       rate referred t~ in such para~r~ph will ~ in Ftf~-~~t.
       Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 31 of 50 Page ID
                                         #:1355
             PUBLIC LAW 1[)0-7Q9—NOV. Z3, 1988                         1~~ STAT. ~~i:~l

  "(e) B~u,00x Pwrcar~r.—If' any advertisement described in
s~beectio~(e)contains a statement regarding the minimum monthly
psywent under the plan, the advertisement shall also disclose, if
ap~lu~ble, tie fact that the plan includes a balloon payment
  "(~ Beu~oo~ri PwYx~r De~rm.—For purpc~ees of khis eectioa and
eec~on 127A,the tcrm'balloaa pay~at' means, with                to any
open and ooawmer credit plan wader which ezten~oos credit are
secured by the oonsume~a PrinciP~l dweuin8,~3~ ~P~Y~~nt o~ioa
under which—
       'Yl)the a~000unt holder is required to repay the entire amount
     of any outstanding 6~lanoe as ~'a specified date or at the end of
     a speci5ed period of time, as determined in accordance with the
     terms of the agreement purauau~t to which such credit is
     e:bended;and
       "(2)the aggregate amount of the minimum periodic payments
     ceq~ured would not fully sio~rtize such outstanding balance by
     such date or at tVe sad such period.".
  (~ Tsca~cu,wxn Gbrtr~osam~rc A~xna~tis.~ec~ion 122(b) of
tlye'1'nxth in bending Ad(15 U.S.C. 1632(b)) is amended by striking
apt "suction 12&bxl)" and in~rting is lieu thereof "sections
i~rn~x3~ ~a ixaroxir~.
mac.~.eon ~urr~r r~o~r~cnoxs.
 (~apter 2 of the Truth in Lending Acct(15 U.3.C. 1631 et segJ is
amended by adding at the sad t6ereaf the following new section:
~s~c. ~sr.eon ~Rorrr rt.~vs.                                          t.-. ~~sc• isa .
  "(a) Ixna R~v~c~r.—Ia the case of estensioos of credit
under as open end 000sumer credit plan which are subject to a
variable rate and are secured by a oo~umer's P~P~ d~~B~
the rode: ~ other rate of intet+est to which chan~gee is the annual
percentage rate are related shall be based on as indez or rate of
interest which is publicly available and is not under the control of
the creditor.
  "(b) G~ovrr~e roe Aoc~w~ox or Oursrwxnwc Bw~vcs.—A
credits may not unilaterally terminate swp ao~oount under an open
e~ oa~neumer credit plan under which extensions ~' credit are
secured by s consumer's principal dwelling and require the imme-
diate ~epaymeat of any ou~ding b~laaoe at such time, ezoept in
the care of—
       'Yl) fraud or material misrepresentation on the part of the
    oaosua~er is connection ~►ith the e000uat;
       "(2) failure by the 000sumer to meet the repayment terms of
     the agreement for any outstsadic~g balaaoe; or
       "(3) any other action ~ fsiltu+e to act by the 000sumer which
    e~dv,~sefy affects the creditor's security for the account or any
    right of the credits in such security.
     "(1) L~ csr~w~.—No open end consumer credit flan under
   .►hick e:bens~ of credit are secured by a 000~mer a principal
   dwelling may contain a provisiwn which permit8 a creditor to
   change unilaterally say term required to be disclosed tinder
   sec~on 127A(al o~ and other term, ezoept a change in ins~gnifi-
   cant terms such as the address ~ the creditor for billing
   P~P~~-




                                                                                          ~~        /
                                                                                               ~.
   Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 32 of 50 Page ID
                                     #:1356
102 STAT. 4732           PUBLIC LAW 100-709—NOV. 23, 1988

                   "(2) C~xTwix ceiwxcss tear pxscLtrosn.—Notwithetanding the
                  provisiona of subsection (1), a creditor may make any of the
                 following changes:
                        " (A) Change the index and marg~► applicable to exten-
                      sions of credit under such plan if the index used by the
                      creditor is no longer available end the aubetitute index and
                      mar~n would rest~tt in a substantially similar interest rate.
                         "(B) Prohibit additional extensions of credit or reduce the
                      credit limit applicable to an account under the flan duru'~g
                      anyperind in which the value of the ~neumer s principal
                      dwelling which secures and outstanding balance is eignifx-
                      cantly less than the original appraisal value of the
                      dwelling.
                         "(C) Prohibit additional extensions of credit or reduce the
                      credit limit applicable to the account during any period in
                       which the creditor has reason to believe that the consumer
                      will be unable to wmply with the repayment requirements
                      of the account due to a material change in the consumer's
                      financial circumstances.
                         "(D) Prohibit additional eateneions of credit or reduce the
                      credit limit applicable to the account during any period in
                      which the consumer is in default with c~espect to any mate-
                      rial obligation of the oorxeumer under the agreement.
                         "(E) Prohibit additional eatensione of credit or reduce the
                      credit limit applicable to the account during any period in
                      which—
                               "(i) the creditor ie precluded by government action
                            from imposing the annual percentage rate provided for
                           in the account agreement; or
                              "(ii) eny government action is in effect which ad-
                           versely affects the priority of the creditor's security
                           interest in the account to the extent that the value of
                           the creditor's secured interest in the property is lees
                           than 120 percent of the amount of the credit limit
                           applicable to the account.
                         "(F~ Any change that will benefit the consumer.
                    "(3) Mw~xtwi. ost.~c~~rrorrs.—Upon the request of the
                 consumer and at the time an agreement is entered into by a
                 consumer to open an account under an open end consumer
                 credit plan under which eatensione of credit are secured by the
                 consumer's principal dwelling, the consumer shall beg~ven a
                 list of the categories of contract obligations which are deemed
                 by the creditor to be material obligations of the consumer under
                 the agreement for purposes of paragraph (2xD).
                   "(4) CONSUMER HENEFIT.—
                        "(A) Ix GENERAL.—FOT   purposes of paragraph (2xF), a
                     change shall be deemed to benefit the consumer if the
                     change is unequivocally beneficial to the borrower and the
                     change is beneficial through the entire term of the
                     agreement.
                        "lB) Bowan cw~,caxizw~ox.—The Board may, by regula-
                     tion, determine categories of changes that benefit the
                     consumer.
               "(aI TERMS CHANGED AFCSA APPLICATIQN.—If 3Ily G~1'IIl OT COIIdI-
            tion described in section 127A(a) which is disclosed to a consumer in
            connection with an application to open an account. under an open
            end consumer credit plan described in such section (other than a




                                                                                       v'
       Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 33 of 50 Page ID
                                         #:1357
               PUBLIC LAW ]00-7(19—NOV. z3, 1 JSS                              102 STAT. 4733

variable feature of the plan) changes before the account is opened,
and if, as a result of such change, the canaumer elects not to enter
into the plan agreement, the creditor shall refund all fags paid by
the coasumer m connection with such appJ.ication.
  ~~(~) ADDITIONAL ~&QUIRBMSNT$ R~LA.TING TO REF[1ND9 AND IMP~?SI-
TION OF NONREPUNDABI.L~ F~EfI.—
      "(1)Ix csx~ea►t..—No nonrefundable fee map be imposed by a
    creditor or any other person in connection with any application
    by a consumer to establish an account under any open end
    roneumer credit pLan which prnvide.~ for extensions of credit
    wtuch are secured by a consumer's principal dweW.n~ before the
    end of the 3-day period beginning on the date such consumer
    receives the disclosure required under section 127A(a) and the
    pamphlet required under section 127A(e) with respect to such
    ap~pucation.
       `(2) Coxsraucrrvs air.For purpose$ of determining
    when a nonrefundable fee may be imposed in accordance wfth
    this subee~tion if the disclosures and pamphlet referred to in
    paragraph (1) are mailed to the consumer, the date of the
    reoeipt of the dieclueucea by such consumer shall be deemed :.o
    be 3 business days after the date of mailing by the creditor.".
$EG d. CONSUMER EDUCATION.                                                          1 •`~ L"t+ ' [G3~,~
  The Board of Governors of the Federal Reserve System aha11 n°~`~
develop and prepare a pamphlet for distribution to consumers which
contains—
      (1) ageneral description of open end ~naumer credit plans
    secured by the consumer's pnacipal dwelling and the term$ and
    conditions under which such loans are generally extended; and
      (2) a discussion of the potential advantages and disadvantages
    of such plans, including how to compare amon~ homeequity
    plans and between home egwity and closed end credit plans,
SEC. 5. CLERICAL AMENDMENTS.
  (a) CHwrrss 2.—The table of sections for chapter 2 of the Truth in
Lending Act is amended—
       (1) by inserting after the item relating to section 127 the
     following new item:
"1'?7A. Disclosure requirements for open end consumer credit plans secured by the
          consumer s principal dwelling.' ;
     and
       (2) by inserting after the item relating to section 136 the
     following new item:
"137. Home equity plane."•
  (b) Cx~R 3.—The table of sections for chapter 3 of the Truth in
Lending Act ie amended by inserting after the item relating to
section 146 the following new item:
"]4i. Advertisinq of open end consumer credit plans ~crured by the consumer's
       principal dwelling.".

SEC. 6. ABILITY TO COMPARE PLANE.
  (a? STTrnY R~@uu~n.—Before the end of the 6-month period
ping on the date of the enactment of this Act, the Board of       v-
ernors of the Federal Reserve System shall conduct a study to
determine whether the use of the same term, such as annual
percentage rate, to describe the cost to the consumer for extensions
   Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 34 of 50 Page ID
                                     #:1358
11)~ STAT. 4734                   PtJBI,iC LAW IOi)-r(~,)—~IQV. 23, 198

                 of credit under all forms of consumer credit plena may unduly
                 mislead consumers with respect to the comparability of the various
                 forms ofsuch extensions of credit.
                  (b) REPORT R$@vitt~n.—At the conclusion of the study required
                 under subsection (a), the Board of Governors of the Federal Reserve
                 System shall submit a report to the Congress containing the Board's
                 findings and conclusions in connection with such study and, if
                 applicable, such recommendations for legislation or administrative
                 action as the Board may determine to be appropriate, including, if
                 appropriate, a new term to replace "annual percentage rate" or
                 "corresponding nominal percenLege rate".
(5 t!5C' 163ia   SEC.7. REGULATIUNB MID EP'I~'~:CTIVE DATE.
°°c~               (a) REcvr.n~oxa.—Before the end of the 60~ayperivd beginning
                 on the date of the enactment of this Act, the Board of Governors of
                 the Federal Reserve System shall prescribe such regulations as may
                 be necessary to carry out the proposes of the amendments made by
                 this Act.
                  (b)Ex~~ve Dwrs.—The amendments made by this Act, and the
                 regulations prescribed pursuant to subsection (a) with respect to
                 such amendments,shall apply to—
                        (1) any agreement to open an account under an open end
                     consumer credit plan under which extensions of credit are
                     secured by a consumer's principal dwelling which is entered
                      into after the end of the 5-month period beginning oa the date
                     on which the regulations prescribed under subsection (a)
                      become final; and
                       (2) any application to open such an account which ie distrib-
                      uted by, or received by a creditor, after the end of such month
                      period.
                   (C) VOLUNTARY CAMPLIANCB.—NOtW7C}18t8IId1I1g SUt18@CC10II (11), any
                 creditor may comply with the amendments made by this Act, in
                 accordance with the regulations prescribed by the Board, before the
                 effective date established under such subsection.
                     Approved November 'l3, 19fi ?.




                 i.F•:GI~I.:~'t~i~'1: }~i15TpRY-- Ei.ft :iul l:
                 lUtit.RF:SfiJOtiAI , KR(`r)Ri), A'.~} l:t-~ c l`1.~-:~
                       J une_'~~, conaiderR~d .~,:~.1 ,,ac.<ed Ifause~-
                       flrt, ~.1. ron~iderrd and F~,i~9%'d tien,ile.


                                                                  U




                                                                                         d
                                                                                             ,~.
                                                                                                   _
                                                                                         (
                                                                                         ~
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 35 of 50 Page ID
                                  #:1359




                          t~
                          r"           I
 ly /~ Case   -~ -.
       vrr- 5:19-cv-00636-JGB-SP                 ~
                                 Document 67-2 Filed 08/20/19 Page
                                                               _ 36 of 50 Page ID
                                                     #:1360              T




~=~                                                                            ~~.
                                                                              ~ ~~
~'      x             1 ~ '~'e ~ O ."~


            ~!~     ~ ~6~~                       GB~~

                                                                                  ~~~~

     1~ ~ ~~


       ,
       + lam. `                                  W      7        ~/
         ~ ~                                                   ~.
                             d ~~ ~~ _~
~'                                                                           ~~      7~~1~~
      ..r Jam'+ p                        ~~o ~'.7~ tM          !~ Lf~j




                  ~                              ~            ~



        < < -°~. c~                          ~        ~~
       ~ ~
        ~~~
                                                              ~3~'7~~                    ~
       ~ ~~ ~~ ~ ~ v 1 ~y b9 c~,~,~                                                      -
                                            ~~                  ~f ~.~
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 37 of 50 Page ID
                                  #:1361




G1   ~
                ~~~



                          ~~.
                    I~




                                                                 ~             7
                                                                                                                                                                                                                                                         ~~~ ~~~~
                                                                                                                                                            A                                                                                                 `t
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 38 of 50 Page ID




                                                                                                                                                    ~b
                                                                                BaekOfAm~iCe                                                                                                                                                                 .C__~
                                                                                                                                                                                                                                                                 __
                                                                                                                                                  .Cashier's CDteck
                                                                                t~
                                                                                ~er  o
                                                                                     q~~      rame
                                                                                diedc~d6epol'sued
                                                                                                   era. tm~. ~~~t,w~~d                      s~O                                                               Na          ~~~30~ ~~~~
                                                                                                         90 qa ~W                                                °a.       ~P ~i~ ,, 2FF~
                                                                                                                                                  DabD                                                             Il-3Snal6
                                                                                     C
                                                                                                      "y"Fy"R~`..s                                                                                                    NCA
                                                                                                                                                     x~mx ~ru~t~oa ~y~
                                                                               ~ p;J
                                                                                                              7
                                                                               ~ .1.0
                                                                                                                                                                                            T      y y         ~9 ~ryy_ ~
                                                                                                                                                                                                                        e        9 {
                                                                               '
                                                                               ~ ~                                                                                                          1 ~~ ~8~4                                          ~o~a
                                                                               .+                  aRY`~'Tj,~~~~'~'~'$                                                                                        ~ilf LlasfGULK~
                                  #:1362




                                                                                                               -.                                                                                                               ~!.°
                                                                                                                                                                                                                                   a1~         lt~9rcl
                                                                               y~   ~              ?t!f4P                                                                        ~J.— ~
                                                                                                                  .G   ~i},: .~%€S y ss,:                                                         rYl+X7~~~   ~ fl1RlFr Y~
                                                                                                                                                                                            J~~                                 J' lr f.FtFVt•F7
                                                                                                                                                                           t                H4~   L
                                                                                                                                                                                                                          V
                                                                               Bmk ofAmaica.N.A.
                                                                               six       ,cn                             voIDA~90nAxs                                  t        ~
                                                                                                                                                                               Retafin ~"or onr                      X397
                                                                                                                                                                                                         s
                                                                                                                                            1
                 Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 39 of 50 Page ID
                                                   #:1363
  AHM I
                                                 P.O. Box 631730
                         Sm              •       Irving, TX 75063-1730                                          Sfat.meM Date                                      09/ 12/08        I
  Customer Core DeparlmeM 1-877-304-                                                                            Payment Due Date                                   1O/01/08
                                          5100                                                                  Loan Numbor                      ~
   7:OOAM - 9:OOPM CST Moncloy through Friday                                                                                                                    0031408362                 ~_
   7:OOAM - 1:OOPM CST Saturday
   Website: www.alt~3.om                                                                                        Prinelpal Balance                               $406 , 237.16
                                                                                                                Escrow Balance                                            $ . 00
                                                                                                                Unpaid Late Charges                                       $ . 00
                                                                 011674/             PI     RE                  Interest Rate                                             6.40696
        GLENDA R MURPHY
        ERIC M MURPHY
        7068 ISLE CT                                                                                            ~.a~ To Dme
        RCH CUCAMONGA CA                   91739-1691
                                                                                           per. ~/(             Jat~tfi~ -Paid                                   $ 22 , 608.73
                                                                                          ''G   ~'                terosf -Deferred"                              $13 , 506.52
     ~ ~i~nni~~~~ii~n~~~~~~iiiu~~i~~ii~i~n~ii~~i~~n~i~u~~~ii~                                                        s                                                  $ .00
                                                                                          G~ ~ ~~
                                                                                                                • Deferred inte~sat will be applied
                                                                                                                to fhe ouhtanding prindpal balance
                                                                                                                of the loan.

Propertrp►ddress:               X965 MCkINLEY 5T
                                RANCHO CUCAMOIdGA               CA     91730


         American Home Mortgage Serv
         information through many of icing Inc. has made it easier than ever to
                                      our self service options. Log onto         view and access account
         how to ma       enta online, order payoff statement               www.ahmai3.com to learn more on
         Our se   a webs a is available for your conve       s, acces s your loan history and much more!
                                                        nience 24 hours a day.




      Dote                       Description                     Principal       I         Interest             Escrow       I         Misc.         I l.ata/01h~r Charese I     Taal
     09/12          PAYMENT REC D
     09/12          ADD'L PRINCIP                                    51,231.85-            52,237.59
                                                                        E50.29                                                                                                   51,005.74
                                                                                                                                                                                    5 50.29




             0
 1 - Mfnlmurn Payment                          Factors                       Amount
  This (s the mintmun amount tl~at                                                                    3 - Fu~~y Amortlzed                            Factors                   Amount
  must
  ,m~~~~ 6a paid.
              , Paying this              Prindpal & In»roat                  Ei, 005.74                            Payment
               payment amount may        Eseow                                                        This is the Vadibonel payment of         Principal &Interest             E2, 876.OS
  rwt be enough to pay all of the                                                 S .00               pri~q~i end interest in an               Exrow
                                         Opfional Products                        S . 00                                                                                            S .00
  montlty Interest due, ii this          Oflrer                                                       amount calculated to pay the             OpNenal Produeh                      S .00
  occurs, the romdning unpaid                                                     S .00               entire prindpel balance at the           der
  interest Is then added to your         p~m gMoum                                                                                                                                  S .00
                                         p~                                                           currant Interest rate over the           Payrtront Amount
  principal balance fncreeainp the                                           g1, 005.74               reaming term of your loan. This
                                         paw Due Paymema                                                                                       Due                             52, 376.05
  total amount rnved on your                                                      f .00               payment reduces the amount               Pae~ Dw ParrtroMe
                                         Total Payment Due                   Si, 005.74               owed on your mor~age. Please                                                  E .00
  TO~~~'                                 Unpaid late                                                                                           Total Payment Due               f2, 376.05
                                                                                                      rrote this payment amount will           Unpaid 1aM
                                         Cl~arpoe                                 S .00               Change monthly based on whet
                                         NSFlOtMr Fe~~                                                ~u peb for your prior payment            Champs                               E .00
                                                                                  f .00                                                        NSFlOther Fees
                                         Total Anroum Due                    S3, 008.74                                                                                             E .00
                                                                                                                                               Total Amount Due                42, 376.05
2 -Interest Only Payment                       Factors                       Amount
 This is e payment o(only the                                                                         4 - 15 Year Amortized                          Factors                   Amount
        eRI0U111 Of Illlere.9t due for   PHircipal & Irrteral                52,168.63                              Pa~ant
 the month et the axrer►t note rete.     Esaow                                                        This is the traditlonal payment of       P~Indpel 8 Infared              S3, 812.55
 This paymerri option is only                                                    f .00                                                         Emow
                                          pip
                                         Op  tonal Products                      S .00                Principal end iNerest in an              ~                                    S .00
 avaNable if the amount of Interest      Other                                                        emouirt c~lCu~d to pay the                   oval Produols                    f .00
 due ie equal to or greater than the                                             f .00                entire prindpai balance at the
                                         papment Amoum                                                                                         ~~                                   S .00
 mini
 ~ mum~     paymen
               ~~    t amount.
                           ~ Since       Due                                                          ~nl imerest rate over a 15               P~M Amoum
                                                                           E2, 188.63                 year period. This paymerA
                                         Pant Dw Payments                                                                                      Due                             43, 812.55
 eppficstion io the prindpel loan                                               $ .00                 reduces the amourrt owed on              Pan Due Payments
 balance, this payment does not          Tetal PaymoM Due                  52,168.63                  your mortyege. Please rrote                                                   S .00
                                         Unpaid L,ote                                                                                          Total Parmam Due                53, 812.55
 reduce Use total amount roved on                                                                     this peyme~l amount will                 Unpaid late
                                         Charges                             S .00                    change monthly based on what
 ~~ mO~~' ~~~~~                          NSF/Other fws                                                                                         Charges                              E .00
 peymem amount wiB change                                                    S .00                    you paid for your grip
 monthly bred an what you paid           Total Amoum Due                                                                                       NSF/O~her Fees                       s .00
                                                                         52,188.63                                    (.,5~                    Total Amour
                                                                                                                                                       ~ Dus                   43, 812.55
                                                                                                                     f ir'/ \
            Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 40 of 50 Page ID
                                              #:1364

    GLENDA R MURPHY
    ERiC MURPHY                                                                                        Date: ~~~y zs, coos
   t7 BranchlATM Deposits
                             Number   Date Posted             Amount
                                                                                             Num     Date Posted                Amount
                                         47/42            $ 2,64A.00
                                         07!03              1,477.00                                    0711S                3,740.00
                                         07!03             4,800.00                                     07122                  600.00
                                         07/07              1,898.53                                    07!23                  550.Q0
                                         07114                100.00                                    07/25                  400.00
                                                                         Total of 8 depo efts
                                                                                                                           518,309.53
   O Checks PSid                      "Gap in sequential check number
                                                                       s.
                        to Paid          Number               Amount                  Daly Pald
                       07!07
                       07/08                             $ 6,564.36                     07/07
                                              '~           1,141.05
                       07!15                  ~                                         07110
                       07128                               3,227.63                     fl7111
                       07!08                                 205.00                     X7114
                                       ~ 3789                 77.93
                       07!08             3790                                           X7/18
                       07/08             3781                 50.OU                     ~1~J2o
                       07/07                                200.00                      07/25
                                         3792                111.00
                       07109             3793                                            7/28
                       D7t09            3794                177.75                       7/29
                       07!07                                551.33                      ~7J07
                                       "3796                208.00
                       07/08            3797                            Total of Z2 Chec s Pait
                                                            200.00

  ❑ Account Act[vity
   Dots
   Posted      Description                                                               '
                                                                                                   Releronce Number
               De oasts and Credits                                                                                           Amount
  07107        NS~/OD Fee Refund Fdes Nmo 000
                                                    6578 Nbk4efs
               Wlthdrawal~, Transfers and                                                                                    X175.00 I~
  07/03        American Express DES:WEBAcc      ount Fees
                                             Romit ID:080703051~32289 INDN:G
                Murphy         Co ID:1133733497 WEB Ref:00818501               lenda
  07/07        Pwchase on 0/03(Card                                  0963051
                                         #414648311),                                                                        $200.00
                      Food 4 Less .Rancho Cuca CA                                                         007528
  07/07        Purchase on 07/03(Card X414                                                                                     45.78
                      Coetco Whse~Q Ran 648311),
  07!07        Cash withdrawal on ~b7/04 cho Cucamo CA                                                    000704              123.93
                      Bank of Americ AfM #ICAD0189
  07/08        Deil Financial DES:Chaeck                  {Card #358222933)                               007019             200.00
               iNDN:6879450118015654878Pymt     Co
                                                  Check •3795
               ReF.008189008185792                 1D:17~2825829 ARC
  0?/08        Purchase on 07!08 (Card #41464
                     88 Cents Oni Rancho Cuc     8311 j,                                                                      37.00
 07J08         Purchase on 07/08 Car              amo CA                                                  001178              43.34
                                       d #41464831
                      Ralphs Cho ucamonga CA 9),                                                          005206
 07/11        Check Card Purchase on 07lQ8 Car                                                                                45.87
                      Dish NetworkOne Time ~00-33   d 14648311),
                      Ref #24610438182004030231314 3474 C~                                                                    20.00
 ~I 07/11     Purchase on 07110 (Card X358   222933),
                     Shell Service Ontano
 07/14        Purchase on 07/12 Card #414CA  648311),
                                                                                                         832600               20.02
                     Stater Bros #~5 Atta Loma CA                                                        053126
 07/14        Check Card Purohase on 071                                                                                       2.65
                                            12 (Card X414848311),
                     Arbys 7022 Rancho Cucamo       CA
                     Ref#24013398194002                                                                                       15.23
 07/14        Sears Payment DES:Check607       695686
                                             Pymt Check#:4011 INDN:BebOcf1
              Co ID:Citf Sears ARC Ref:0081   860077256U3                    aff4809~
 07/16        Cash withdrawal on 07116,
                     Bank of America                                                                                          42.00
 07/13        Purchase on 07/18 {CardATM    #1CAD4818 (Gard #358222933)
                                        #41484$311),
                                                                                                         004948              100.00
                     Waf Wal-Mart S Rancho Cucamo                                    ~                   362738
                                                         CA                                                                   45.76

Continued on next page

                                                          California
                                                                                                                       Page 2      5


                                                                                                                      1~
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 41 of 50 Page ID




                                                                                                                                                                                                                                                                       ~~
                                                                                                                                                                                                                                  a~
                                                                                      BenkofAm~r
                                                                                                 °iCa ~
                                                                                      Nice to Itis
                                                                                      c
                                                                                                   r- In the ewea
                                                                                                                  t th is ch ck is 1m
                                                                                                                                                                      ~~       Cashfer°s Ch
                                                                                         ah~ wW ~ua~                                  t. misplaced or
                                                                                                       i d        ~~ys~ ~~d prnx ~oreplet              nlm. a om
                                                                                                                                                      aeanentaw                                    eck
                                  #:1365




                                                                                                                                                              79u~s
                                                                                          C~t~ter g                   q~~'3~~3A                                                UatC
                                                                                                                                                                                                  '~~~~'' ~~~ _
                                                                                                                                                                                                                 ,  .a                    No.     +~~'~ 4~~$
                                                                                                                                        }                                                                       `' ~?~~
                                                                                                                                                                                                                                              1135/1218
                                                                                                                                                                                                                                                                      ~4
                                                                                  h                                                                                                                                                             NCA
                                                                                  g
                                                                                  N
                                                                                          Pgy
                                                                                                         r~'4~~ ~~e~,~f                                                          Remitter(P
                                                                                                                                                                                           urchased BY
                                                                                 v                                              ~ ~'s1~ :lis's.~~<                                                     )
                                                                                                                                                   ~    ~,~"r ~ ~ ~3!~.~t.~r
                                                                                   To
                                                                                d- The
                                                                                                                ~g~£~~~'~;~~
                                                                                                                                            ~~ +~ "'F .
                                                                               Ba~dc ofAmeric
                                                                               San Frenciac   a,N.A.
                                                                                              o,CA
                                                                                                                                VOiD AFTE
                                                                                                                                                 R 90BAY5
                                                                                                                                                                                                        Authorized si
                                                                                                                                                                                                                              ~~1 ~h~tt ~
                                                                                                                                                                                                                                          e
                                                                                                                                                                                                                                                          ~f >t~.~4
                                                                                                                                                                                                                          Your Record
                                                                                                                                                                                                                                      s
                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                      ~~
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 42 of 50 Page ID




                                                                                       BeekOfAme1'i
                                                                                                    Ca
                                                                                       Notice toPorc                                                                                                                                                                                  '~~1
                                                                                                    ~ea-Ia ~e audi
                                                                                                                   t thY   d~ak ~C bn.~~                                      Cashier's Chec
                                                                                                                                           pleced ar stcJen
                                                                                                                                                           ,sswum                                       k
                                                                                          C
                                                                                                                                                                                                                                                No.           ~~'~ +~~~~~~
                                                                                          B.tr~it~g                  ~t~' =
                                                                                                                                                                                                                                                          NCA
                                                                                   H                                                                      f a~~•
                                                                                   N
                                                                                   O                                                                                           Remitter(Purch
                                                                                                                                                                                              ased BY)
                                                                               to P$~.
                                                                               ~ To '
                                                                               ~ The
                                                                               ~; orate                       ;~?r~p,~~~
                                                                                                                           rr-a~ qS
                                                                               o ~                                                  ~ ~,•1
                                                                                                                                       i3~+~.
                                                                                                                                              ~~1
                                                                                                                                            'i n'
                                                                                                                                                         w!9$iet~r:~.
                                                                                                                                                                     ,• ~a•
                                                                                                                                                         3'JP:-~~'
                                                                                                                                                                    if                                                !~'.~3 Q~4~
                                                                                                                                                                                                                                               05:09."e[l0:: ~c
                                                                                       ofAmerica,N.
                                                                                                                                                                                                                     f;`~~54 ~~
                                                                                                                                                                                                                                Ei~.~}Q.f,a
                                                                                                                                                                                                                                          'r
                                                                                                                                                                                                                                                                ~e•`1~           ~~
                                                                                                                                                                                                                                           e f.+l- ss4l6i
                                                                                          +is~w,CA A.                                                                                                                                                     F.71S   ,
                                                                                                                                                                                                                                                                  ~~f {~Q~
                                                                                                                                                                                                                                                                           l'e
                                                                                                                                VOID AFTER
                                                                                                                                                    98 DAYS                          ~..~ f
                                  #:1366




                                                                               4
                                                                                                                                                                                          : ~. ~              'ray si
                                                                                                                                                                                                                     ~3,~3 ~~i~
                                                                                                                                                                                                                                :~: G;~1          ~
                                                                                                                                                                                                            etain For ~~ave~                                          ~1 al~~.?~
                                                                                                                                                                                                                                            ~u''~~=2~'
                                                                                                                                                                                                                                                      ~:~ '
                                                                                                                                                                                                                                                                  [9C ?h.^f
       ~sCase
          anK5:19-cv-00636-JGB-SP
              ofAmerica ~~~Document#:1367
                                    67-2 Filed 08/20/19                                             Page 43 of 50 Page ID


            C~LENDA.R MURPHY                                                          ~.~.                                                             H_
            ERIC MURpF1Y
                                                                                                    Statement Date: May 28.200
                                                                                                                                    8
        D ~Cci~oui~ Ac~vCty` '~atin
                                    ued
           =,                                                                                                    " :_ _                  ~_
            Posted      DaoariPbon

                       VV~drawalg 7~andets ant                                                             Rdaronos NuMber
                                                                                                                                                Amount
            06!05                                i /I~ou~ Fee
                       Purchase on Ob/02  Car X383891054), s
                            "S~aples, Inc. ontdana
            Ob/Ob      Check Card Purchase on 051CA                                                              `Q~38~8                         8.07
                             Nu U and Car Wash Up   02(Card358222933),
                             Ref                      {a~
        05/05         Check Casea~       781 2326012 10287                                                                                      71.98
                            EI Tonto~72~9 Ran05/    02(Cad ~989831054j,
                                                cho t~camo CA
       ``05/05              Re__f    ~01$924580338{~41484                                                                                       18.63
                      Cash wimurawaf on   05104
                            Bank of Anterice A'~AA ~SCAD1
        05/05         CA Tit-tae withdr                    360(Ca X356222933)                                    004015
                      ~0750~CAConflaws        irom Chk 0023 Bankinrd
                                                                   g ctr No Upland
                                                                                                                                               x.00 ~
        05/Ob                             rma
                      Check Card Purd~a~~ti~       8i3283921Z
                                               05/02 Viand #383831054),                                                                                  '~
                                                                                                                  yy                           80.00 ~
        Q5J05         Purchase on 05102(Card~3838~1                                                                                            75.00
                                                      054~,
                            Stater Bros X175 Fontana CA
        OB/05            Tlr cash.withdraw                                                                       175641
                                           al from Chk 0023 Benl~ng Ctr Vic                                                                    87.52
       OS/08                                      0012118088                toria
                           wiU1~d~w     DO5
                                 of                                                                                                  ,
                      Ckeck                                                                                     003gg5 y t            ,;'<~20.00

       05!07                                                                                                                             ;555.84
                      Cash ~
       1~     6       Cash t                       ~ICAD07S8(Card #35822283                                    0~~359. , ,
                                                                                     3)                                                       20.00
       a05/~8 ATM r                                ATM #12~OAA843(Cant #3587J283                            00~377'~0'f~
                                                                                 3)                                                           11.50
      OSl08 ' Cash ~                               ATM-~1260M943 {Card #388 228                             000377201
                                                                                33)                                                            2.00
      0 112   Cash ~                               #tCAU4818(Card X358222933)                                  002086                ~        A0.00
                                     Q~
                                                                                                               005147                         20.00
      ~~Z

      0:9/13                                                                                                                                  ~.Q~
                                                             ~ tCafYd ~358't22833~
      05/13                                                  CA                                                OOT~'~18`     ~                97.97
                                                                           ARC
      45/13
                                                                               lNDN:Glenda Murphy                                        3 .00
      05114
                               1     'RGJ ti
      05/15          Cam M       awal on
s                          Bank of Ames
     05/19           Chedt Card Purchat                                                                       003'04                      2O.VV
                           Shell Oi1574
                           Ref ~'t431                                                                                                         1.39
                     Ove~drgft ttam Fee~
     05x23
     0                                                                                                                                35.00
                                                                        INDN:Murphy,Glenda C                                         h~.~
     Q5/27
                                                                                                                                         85.Q0
     05/27                                     1                                                                                          8.98
                    Purch~ew~i05
                         99 Cents                        1
     05/27          Om Financial                                                                             008580                      18.81
                    R     Co 1D:1!                                       INDN:AAurphy, Giencla
                                                                                                                                         25,53
    Continued on next page
    ooa'~~.00s.T2f.~
                                                     ~            California
                                                                                                 l/f
                                                                                                 ~
                                                                                                 ,                               I~~~e"3 of 7

                                                                                                                                 ~3
      Case 5:19-cv-00636-JGB-SP                               Document 67-2 Filed 08/20/19 Page 44 of 50 Page ID
    Bank ofAmerica                                                    #:1368


      GLENDA R MURPHY
                                                                                                                                                                                               H
      ERIC AAU RPHI(                                                      ~
                                                                                                                   Statement D"ate: Ap~ff 28,
                                                                                                                                                                 2008. ,.;
                                                                                                                                                               ~Y ,~.~;~:~..~:
                  1
                  1 1~W               Dfl~flUBd
                                                                                                                                 _-,              ,~. ~ , w ~                x~
       Posted      Descrlptloll                                                                                                                                      .y6q~        ~~
                  ~hd~A1M1                      ranaterg and Account Fee                                                     Ratarance Number'
                                                                                                                                             .
      03131                                                                                                                                                                       Q"' AinouM
                  Punch                        3/29 (Card ~38383105              a
                        dot                    3a                        ~{),
       03!31      Cash with                       3t  or ea ~ Rnh Cucamonga CA
                                               rat on 03 1                                                                            ~':8810~2~ =                                     ..1x.00 i
      03/31             fat                     Am  eN ca  A'f'M ~&CAD1380(Card #38
                  Purchase                   3/31 (Card X38583                             3831054)                                        001387
                        89 ~                                         1054),                                                                                                       ~. 40.00
      03139                                     &t ote 864 Rancho Cucamo C~                                                      ~
                  Punch                      3X /31 (Card #388831054),                                                                                  ~
                       Alb                                                                                                                                                          ~.~t~3.57
      03!31                                 ans Rancho Cucamo
                  Purcha                    iS/29(Card #38383105cA         4)
                                                                                                                                     , 519ti15                                      ,. 81.36
      03/31                                ~y     4 itancho Cucamo Gd
                 Csah with                 gal on 03/28                                                                              '~ 783181"' `'
                          Bay                                                                                                                                                  :"` `72.15 .
      04/01 ', hedt~Ca                                      03/~i~(Caiprd~~35$C~833),38                                              ~ f~(i~~5896 ;,
                  C          ~

      oaro~ I Purchase X4/013~80
                                           ~rAcha~on
                                                og~lFiouseFonta~ on~ana
                                                       91a2t~7"52 7'               CA
                                                                                            3105~4)
                                                                                                                      ';
                                                                                                                                           ~~ -      e. ~. _          ~
                                                                                                                                                                              ~. X200.00
                                                                                                                                                                                    `16.34
                                                    SCard #38383905                                                                                                       ~         <.     ~._
     04101                                code hlome ~Go Rancho4)
                Purchase                  ~4l01 (Card~383831054),           ~ucamo CA                                                 035847
             ~           Pit                                                                                                             ~~ ~>~                                     .26.83
     04/01                                rt    Ran  cho  Gucamo
                C1leclt Ca~              ~rchase on 03/30(CaCA        l'd
                                                                                                                                     `487835'.. .                                  - ~39.8`fi `
                         US.             ~troleum 847 Fo                         222833),
                         Ref            1                           ntaha~
     04/01                                78957$0559090040412                                                                                                                        41.01
                Check                   urchase on 08/31
                        Chi             n 0008885@ Cuca(Ca            rd #38383105
                                                                 m a(ra CA 4),                                                             .
                        Red             1
                                        8   251    280                                                                   ~
    04/02                                              814  807498                                                                                                                  84.80
                Check                  urcheaa on 03/31 (Ca484             1
                                                                     rat#~358222933),
                        Sh             it 5'74427407Q0 Fontan
                        Re'.           X3180       560                  a ~CA                                                          ~
    04/02      Check.                                  925 48571012545                                                                                                              '1.39
                                      4rchaee on 03!31 (Ca            rd #358222833),                                                              ~
                                      ~I 57442773809 San Ber              mar
    04/02              R              i3i8       06$0~2648571 ~1$3 din CA                                                                                                            25.00
               C.~ T1rca             ~thdrawei from Chb34                                                                                                                         , ..,.
   04102
                   02971              Conflrmatiot~ 717k            0023 Banking Ctr Victor
                                                                  425  0739                    ia
                 urchase             I4l02(Card ~358222933)~
   04!03                            1TM Qii PA AIp~arett C3A                                                                           #`                                       1;00.00:.
               Cheeks               urchase on 04/01 (Caa~,         rtl #358222933).
                                                                                                                                     8~'~~00~                                  19.81
                                    ~1574427738Q9 San Ber                                                                    ~                                   ~        ~, .,
                                                                        nar
   04/03       CheckCa
                                    9318        05$  083548687013452 din GA                                                                _.                                 ''~t:00
                                    urchase on OM02(Ca               rd x,358222933),
                      un ~6 10027720 Rancho Cu                          camo CA
   04!03                           41    840780836188+47213835                                                                                                                     25.02
              Check Ca             'urc~iaee cn 04!01           (Ca                                                                                                           "~
                      Isle         rada Fish Co Rancho rd               #383831054),
                                                                     Cucamo CA
  04/03              Re           44    129       5$0 832 885  880                                                                                                                ~9~,23
             Purchase             D4/02 Card~83831005$              64),
                                                                        3
  04!03              S  ty        Bra         s  ~i 75  Fontan
           ~
             CA Tlr ca            rithdrawal from ChakCA           0023 Bankthg Ctr North
                                                                                                                                  175317                                      '88.12
                   27~~            C  ohf       lrr tiadon#                                   Fontana
  0410 c sr~                     wal an 04/04 7245428531                                                      ""' `" "."         ~`.,'-.~
  04/04                         f~ America AfM ~4YCAQ                                                                                                  _.'.`~             ~i~, _.
             Yerizon'V            ARC DES:Veriz a Che                 683    8 {Ca rd. 582 229331                                 0 999                                    X0.00
  04/04
             Co ID:101         2230. ARC Ref.00onc             808 400 889
                                                                          ck #:4032 NDN:01252   ~01 738015428
             Purchase          D~~Cad ~Q838054..                             004 3
                                                                       1,
                                                          c~4. ..~                                                               481~728~'                                      50.87
                                                                                                                                                                              -'53:96
                                                    lD:1tt01481348 1NDN:GIen
 04107       Purchase oh 04!05P    D Ref:00808400824
                                 (Card #356222853),    782@                  da Mutptiy                       °°                                            s .
                 '~ °Wil~laats Rancho Cucamc                                                                                         ~                        ~'~~
 04/07       Purchase on 04105(Card             GA                                                                               87261„1                                               '` ~`
                                         #368222833,                                                                                                                               4:88
                   °Witt A!~ Pharma Upland
 04/07       Purchase on 04105(Card X58 CA                                                                                       009403
                    ~ Cent Sto Upland CA    222933).                                                                                                                              '5.00
 04!07       Ch~k hard Purchare  se                                                                                              006862-                    -
                    Dalia s Pizaa Altan Q4/08 fCard~358 933),
                                      a Loma 9098801A82222
                                                                                                                                                                          . . . .7.01
                    Ref ~24~49398809720783680             CA
                                                 0430                                                                                                                             ~7.~~
Continued on next pag
oa~~ess.Q03.TE1.1     e
                                                                     California
                                                                                                                                                                 Page 3 of9
Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 45 of 50 Page ID
                                  #:1369




                                                                     { ,
          n .M




                              r                    J
             1✓
                                                   '~
                                                   ~


                         /,c~~ `~
                  1      ~ 0~
                         ,
                          ~✓
                                                       ~~
           Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 46 of 50 Page ID
                                         ~ J#:1370
                                              j~~
       OL-EN
           DA R AAURPHY                                          ~t                                                                        1~,
      etc ~u c~~nr
                                                                                                g         p~ p~,,,~y ~,~
      O important Info
                             rmst4on About Yo
                                                 w Account
     A n~tly seNtce
     blow the ndni          dt ar ge wa s ~1ied m your Pr
     ree~dred rr~Mmumu      m cotnbined bsl~
                                             oe of ~10~
                                                         ime account becaus
                                                                              e your bai
     y~ou'v~s ifilaed to itfined balance in this ac00~c0.unYoe c~ svold tfiia charge bar NO
                          m
                                                            t and the Bank of               N tim
                                                                              AmeNca      r~s ans
     Taeal lnt~erest pa
                        id ~o ycur ac~unt
                                            fn 20Q7:X7.83
     O Bnu~ch/ATM D
                    o           pes
                             Numba~   Os~ Postad
                                                                 l4momit
                                            aZl01                                             Nlu     1lah Pos~ad
                                                            ;4,121.E                                                              AnrouM
                                           0 19                                                           0?J2'd
                                                               ~~~~          Total of S                                          688.28
    Q ~i1{tC~ P81d                                                                                       ~B
                                      "Gop in saquen
                                                     ~i
                                                                                                                              ~,415'~
                                                          al check nun'~be~s.
                    Dula P~Id              Numbar                                         ~
                                                                Anwuut                                               j
                      ~
                      ~~
                                               ~
                                                              a,$8a~5.~~
                                                                       04
                     ` '~s
                                           a~                 ~;000;~a.;
                                           ~°                    's°~oo~o
                     X98                S~8
                     02/28             •3238                   18.E
                                                                T~.00
                                       k
                                                               ~.~
                     ~ilvV
                                       ~ ~'N
                                                                W.W
                                                                            ~~ ~     C~
  0 ~,f
               y



   ~O~
               ~~011



   01iS1    A'1'AA d                                                                                ~tlIICO Hp
                                                                                                              lll~
                           t~                                                                                                  ~1110YIIt
                    Bank aF erica AT
   Q2/04   A'f'AA tie it onAm0~     /0~,
                                             A+I ~c,~►Dse82 (car
                                                                  d ~3eaaa~osa~
                    B an k of                                                                             004302            X1,000.00
   02M9    ATM deposit an 02~cAm        a ATM ~BCAD~80 (C
                                    /i8~                        ard X2883)                                008807
  0 /28                                    AT AN #IC                                                                         2000.00
           ATM~         ita~ 0 6~                    AD 0200 Card #389&910
                    Bank of America                                         54)                           004820
                                           ATAA #SCAD9403 (C                                                                 9~180A0
           Total t~epoai~ an                                    ab  ~.5822Z838)                           OOS53S
                                 d Credits                                                                                    208.03
          1NI~~owala Tran
  01/80   Cash wldlth'awal on~i01~ aed Aaount ~'oe~                                                                        X4.389.03
                   Bank of Am ica1A~
 01l3U    P~ohaes on 0112 erCa                ~~~MC~►D288S (Car
                                                                  d #35822a9SS)
                   We                   rd       X831064),                                               003287              120.00
 01/81                 i-M ~t ,~'1      Ra  ndto Cuca CA
          CA 17~ a+~h wiq~draa
                                      rai fran Chk QOm  ?~ Ba                                            068437
                   X18
 02101                 CA  Cf lnf lrm
                       on 01/31 (Cardi
                                       at      9807824831 nking Ctr RIB Fontana                                                50.78
                  Costco hee                      s1054y,
 02M1     Pt~gtaae on 09W13                  Rancho Cucamo CA
                               1 ~__iu+d~383 1~4),                                                                           1~A0
 02/01            Costc
         Bk ~ AM CrDdG        as~~7 Rano83        ho Cucamo CA                                                                48.18
                            AC
         INDN:b3~0~23444t~30DE         ~:Pay            iD:010974                                        354 1
         Raf:~803201017012 885000                  Co ID:3001190352
                                                                  10 PPD
                                                                                                                              ~.~
                                    8

Gonnnl~ed on ne                                                                                                               9~8,OQ
aortao~,00$.r~t.t ~ct page
                                                           California
                                                                                                                         Palo 2 of B
          Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 47 of 50 Page ID
                                            #:1371
                                                                                                                                           ~'~_-_
   GLENDA R MURPHY                                                                                     (~j~
   ERIC IWURPHY                                ~~ ~ ~r~.~
                                                      r,1'7                                           onr oaca February 27,2~s

   D Important 1Monnation Abo
                                    ut Your Account
  A mo~rthly ssNice charge was
  below the minimum combin applied to your Prima accso~~nt because yout bail
  requlrod minimum combin      ed balance of 570,000. Yau can                           wa
                              ed 6al anc                          avoid thls charge keeps  the
  you've tiMced to 1~                    a in this acc ount and the Bank of America
                                                                                     vings ans
  Total lntarest paid to your
                              account in 2007: $7.83

  O BranchlATAA Dep~tts
                        Number   Dato Poalad
                                                             AmcuM
                                                                                               N       Daffi Poat~d
                                                                                                                                   Amous►t
                                     ~7                 ~ 1,156.18
                                     02H 1                 500.00                                          02f28
                                                                           Total M 9 dop~rsits                                 x.76
                                                                                                                             56~18.Z2
  D                                 Gap in .~uentiaf chedt
                                                              numbers.
                                    N~~mi~mr
                                                           An...~u.4   r
                                                                                          7Me Paid
                                          k                  ~.~                           flues
                    ~y           '
                                 '8'
                                   ~
                                   2~8
                                     0                                                     02/05
                   ~b2%1b                                ~~~~.0~0~                                          37~
                                  3281                      50.00                         4 02/08          3748
                   ~7S               3~3                                                  '~ 02~OB
                   0
                   ~2~1
                      p2~6          *8
                                     q23
                                                          ~B,3~.5
                   Vf(f~
                                       /~6
                                        /~
                                                            e8.0
                                                          /~7    /►
                                                               /~0                                         37
                   02/11            k ~7Z1Y
                                    ' 3549                LOQ.V{7                                          5751
                   027              " 3742                200.00                                          +;~y
                   02/05                                   52.00                                           ~.w",5~
                                      3743                 55.00                                           5754
                                                                       Total of     Cho
                                                                                                                            37.
 O A000unt Activity

             oe~lpdon
             De                                                                                      Ret~ren~ number
                   ~s and Cred{ts                                                                                                 Amount
  01/31
             A ~B~nkc~Americet ATAA #SCAD5
  02/04      ATM dg      t~                    882 (Card #363631054)                                             004502     $1~OD0.00
                          A
  02119      A7M deposit at 02J1cs
                                 8,
                                    ATAA #SCAD5890 (Card ~35822Z83
                                                                   3)                                            006807      2,O~Q.00
                    Bank of AmeNoa A7M #iCAD0200                                                                 004520
  02/26                                           (Cand #383B310S4)                                                          9,180.00I
             A~ ~B~~of Amerioa ATM ~SCAD1                                                                        00553b
                                               403 (Card #358222838)                                                          209.03
             Totai Deposits and Credits

                                         Aunt Epees                                                                         X4.388.03
 01/30
 01!30      Purohase ort 011                            (Card #358222888)                                    OOS287           520.E
                  Wat-Mart                                                                                   058437
 01/37                                                                                                                            50.76
                                                             Ctr North Fontana
 02/Q1      Put'Ch~se 01107/31
                  C~stco Whe                                                                                                  100.00
 0?101      Purohase On 01/31                  w Cucamo CA                                                   225866            48.18
 02/Q1                                         o~Cu~c~amo CA
                                               lone ID:01017152
                                                                                                             354801               A9.99
                                               Co 1D:3001180310 PPD
                                                                                                                                    ,'~
Ca~tinued on next pale
0~7402.00t,TY1.1
                                                        California

                                                                                                                    '✓

                                                                                                                      iii
                Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 48 of 50 Page ID
                                                  #:1372
                   American 11
                             I~lorr
                                 rr~e Nlo~g~g~                                                               f~,►~ ~e
                 ~ S~~vicing D~I~.
                                                   gox 631730
                                              Irving, TX 7506 1730
                                                                        J                              Statomant pare
      Customer Care Department                                                                         Aeceun~Numbar ~ ~!~                              ~ ~~
                               1-877-304-3 0                                                           DwDate                                    100146 348
       7:OO.AM - 7:OOPM CST Monda                                                                                         p                      q 03/Q1/08                 —~
                                   y through Friday
       Website: www.america.nhm.com
                                                                                                       satane~s
                                                                                                        Principal Balance                        $396,147.36
                                                    D06222
                                                                                                        Escrow Balance
       Glenda Murphy                                                    RE                              Unpaid Late Charges
       Eric Murphy                                                                                      Other Unpaid Charges
       9965 McKinley Street
       RANCHO CUCAMONGA CA                                                                             PaYma~ faerora
                            97730-4600                                                                  Principol & Imeresr Payment
                                                                                                                                                   sl, oos. ~h
      {I.1...,~{II~~~I~~II~II~~~~I~~LII~~IL~~II~~~~ih~~{.I.{~I~~                                        Escrow Payment
                                                                I                                        Other
                                                                                                         Total Payment                             S1,0o5.74

                                                              ~~`~` ~ ,                                 Interest Paid                             S2, 013.48

    Property Addrass:
                                    -- -.
                                  9965 McKinley Street
                                  R~nehc Cucamonga CA 917
                                                          30



    American Home Mortgage has
                                  no
    on our website! Visit www.Ame w made it easier than ever to make your mortgage payment
                                   ricanhm.com tofind out how to make
    your convenience, 24 hours a da
                                    y.
                                                                      on-line payments at



     Date
      ate                         acripfion                    Principal             Interest               serow            Optianol Products              Miscellaneous
G2j08/OS       Payarent
                                                                  53,693.64-          52,699.38


                                                                                                                                             G
                                                                                                                                 ~ % ~ ~I




                            Your loan is an Adjustable Rate Mo
                                                               rtgage with payment options.
                                    You may choose one of four pa
                                                                   yment options.
     Optlon 1: Minimum Payment
                                          This
                 may not be sufficient to payamo    unt pays the interest and if applicable, princ
                                                all aF the
                Negalive amortization may result, whicaccr      ued interest fiw the previous monipal     that is currently due under your
                                                                                                      th or to pay the loan in full over the loan note. The amount
                additional irrterest.                       h mean  s that any  unpa  id interes t will be added to the principal loan balanceremaining scheduled term.
     Option 2: Interest Only Payme~                                                                                                              and will accrue
                                              This amount pays all the accrued interest for
                Minimum Payment). However, no porti                                             the previous month (including the amount that
                                                             on of the payment will be applied to reduce
     Option 3: Full Princlpa{ and Interest Pay
                                                     ment (based on the remaining term of                       the principal balance of your loan. exceeds the
                the previous month (including the amo                                             your  loan) : This amo pays all of the accrued inter
                based on the rema                           unt that exceeds
                                           scheduled term under your loanthe       Minimum Payment) and a sufficienunt     t amount of principal to pay offest for
     Option 4: Full Principal and ining                                        docu
                                      Interest Paymerrt (based on a 15-yea ments.                                                                           your loan
               Including the amount that exceeds the                             r term This amount pays all the accrued
                                                            Minimum Payment) and a?: sufficien                                   interest fa the previous month
                                                                                                    t amount of pnnupal to pay ofE your     loan based an a 15-year term.
      The Minimum Payment is the LEA
      are available, the payment amounts   ST ama~nt that you must pay. One or
                                                                                       more of the options may not be available
      for each available option, as appl in those options hull always be equal to or grealer than the Minimum                         each month. If other options
                                          icable, also includes an escrow paym                                               Paym
                                                                                    ent, and fees for any optional products. ent. The ayment amount shown

`                    Please detach the mortgage pay
                                                                 ment coupon at perforation below
                                                                                                                  and return with paynnen .
         Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 49 of 50 Page ID
                                           #:1373                              Page 1 of 1
     Detailed History for Po
                             lice                 Inc##RC190640343 As
                                                                                         of5~L8/201916:04:0
     Oatpatfir. G3408                                                                                                      3
    Pricrlty:3 Type:S~.S
    Locadon:~12SAN SE-IDENT TIiEFi'RPT
                           YAINE RD,RCC btwn
     Created: 03JQ5JZ01917:1                     CLARK CT and ROSS
                               3:1Z ~EC29 ~II1531 ,                CT
     Enbm,od:~~13lOS/Z019
                          1?:18:39 ~ECZ9 .'~Ii5~31
     D~peteh: ~~3J~OSJZ019                           ~
                           17:58:31 rC07 'A5192
    iEnronte; ~03/OS/Z01917:5                       ~
                               8:31 ~BC07
             _ ~._..__.__...__.._          tA 51 92 ~
     Un~ia ~3lA5~Z0               _...
                        1918:16:A8'MRCP~O IG61 .s
    ~Controi: ~03~OSrZ0191                      97;
                           8:30:20 iECa7 lAS19Z
   ..~oe«t::~ o3nsizoi9is:s3o~:;
                                             ii~cP~o[c6is~~
     IC:PrimeUnit:11P23
                        Di~po:A1AT'i~pe:530.3- ID
     Jar:RC Gronp:RC Sq                               EN'f THEFT RPT
                         uid Area:RC3 RptDfe~R
                                                    C069 ❑Detail
     17:iSsispst CREATE
                            Locatlon:S81~ $APT SEVA
                           P6one:909/463-7064 GronIAIS RD,RCC Typc:~30.5 Iaf/NAme:MURPFIY,
                           CLARK CT send ROSS G'tp:RC AD:RC069 TypeDe~sc:ID~AIT TH~PT 1tPTGLINDA
    17:18:39 ENTRY                                     'Priority:3 Responae:lPA                        LocDesc:btwn
                           Urgency:None~R Teat:R                                   T Jar:RC LocType:3 RPCo
                                                       P WO  UL  D LIYCE TO SPEAK TO A DA                  n~Y
                           REGARDll~iG A REFI AN                                               P REF A 530.5. VYII.L BE
    17:18:40 -3SL.ECT                                  D MORTGAGE PAYMENTS
                                                                                      .
    17:18:39 -NPR~MS
                           Teu~(noae)
    17:1&41 NOMOR,E                                                             .
   17:19:07 HOLD
   17:58:31 DISPER ,
                           ~ ~ ]f Operator:G6197 OperN~
   17:58:3 -P°RIU                                            mcs:HEENEY,JON
                          ~~
   17:S8:3S *BNRTE .~„~
                               '~Z:?.
   18:16:48 *ON~CN .~.~
   18:29:32 *ASSIST
                          x)1 3,Ca1Sgn:11P?~ L~ocad
                          ~perNameB:RE$ENDEZ,Con:S812 SAN SEVAYNE RD,ACC Operator:FS704
  1$:30:11 kASLSIST                                     RYSTILYN
                          1 °' ` Cs1SSgn:11P23 Locati
                                                       on:
                          OperNames:DER03E,JAME 5812 SAN 3EVAINE RD,RCC Operator:G6191
  18:30:20 OK                                            S
                         1~lla,~~,
  18:30x34 PRM~i' g,A B&~
                                   ~ Text:Preemp~d and d~a
  18:30:40 PRMPT .                                         patched to call #RC190640360
  18:S3:OZ *CLEAR ~
                                    Dbpo:NAT Teat:RP
                         HER THREE HOMES.ALIS IN UNGOIAiG INCIDENT WTtH FYNANCL COMPAnTY
                         COMPANIES ARE STATIW         L HER HOU3E8 ARE PAID OP'                                    OF
                                                        G SH                            P'AND FINANCE
                         SUBJI~CT IT WAS A CIVI               E ST IL L OW  ES M01~1EY ON THEM.ADVI
                                                      L                                                  SED
                         REQUE'~PED DOCUMENT MATTER AND 3HE UNDERSTOOD IT WAS.JU
                                                      ATION.SHE HAS A CO                                  ST
                        SHE WAS HAVING A HARD                                     URT DATE ON 3/1S.SHE ST
                        UNDERSTAND HER C!►                TI  ME WITH HER LAWYERS TO                          ATED
                                                     9E SO S~IE I3 GOIPiG TO                  TAKE AND
                       R~QUF.$TED A RC NUMBER                                    REPRES
 18:53ea2 -PRIU                                            FOR H1~R DOCUMENTATIOENT HERSELF. SIIE
                        ,~~,,h"~..~                                                       N.
 18:53:42 -CLEAR
 18:53:02 *CLt~3E

CONTACT ~iFO:
 ini/1~tame .~_...._. ~.~,..~
                              ..~.... ,1Phane._ . ~~ .. y._ . jIn
 ~1VIiTRPHY, GLINDA ___. _                                          fAdd }RPCont ., jLsnguAge
                                                                                                            -..... .[HBD/Hg
                                     ~~i~09 /46 3-7 06 4~ ~ .., ~. ". ~ _ ._ _ ;Y ._. _._ _. .; . .. .._ _ ,».                     PArm~ w
                                                                                                                .. .i___W__._........~ _.y____ t


                                                                                 ~~
bttp:/latertsd-sr052/PRD
                         792/H         iamlml/SystemDocsICADlnterfac
                                                                                  e ~~~ rAm,—**T^ °_„^~
      Case 5:19-cv-00636-JGB-SP Document 67-2 Filed 08/20/19 Page 50 of 50 Page ID
                                        #:1374
                                         I'          _ ~•
          ~                     `   /           /                        /




         '
         "~                             f .:~           ~              ~         ~,~




                                                                           9/
    ~~                  ~~

    ~ 9 ~l              l(               ~
     9        ~ w~~✓~                                                        .
                                                                      ~.

    ..~,a~ --off       ~~~s~-                !d q ~Ll~~/



      3      ~      ~`°~7                                      ~~      ~~~
~ ~.~ -~ ~~~ 9 ~~ lay~                                                ~✓
                                               `~~~
